Exhibit 10.1

CONFIDENTIAL

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

BETWEEN

NETBANK

AND

EVERBANK

Dated as of May 18, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

 

 

 

1.2

Terms Defined Elsewhere in this Agreement

9

 

 

 

1.3

Other Definitional and Interpretive Matters

13

 

 

 

ARTICLE II

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

14

 

 

 

2.1

Purchase and Sale of Assets

14

 

 

 

2.2

Excluded Assets

15

 

 

 

2.3

Assumption of Liabilities

17

 

 

 

2.4

Excluded Liabilities

17

 

 

 

2.5

Further Conveyances and Assumptions; Consent of Third Parties

18

 

 

 

2.6

Bulk Sales Laws

19

 

 

 

2.7

Purchase Price Allocation

19

 

 

 

2.8

Right to Control Payment

20

 

 

 

2.9

Proration of Certain Expenses

20

 

 

 

2.10

Receivables

20

 

 

 

2.11

Assumption of Deposit Liabilities

20

 

 

 

ARTICLE III

CONSIDERATION

22

 

 

 

3.1

Purchase Price

22

 

 

 

3.2

Estimated Purchase Price

22

 

 

 

3.3

Closing Payment

22

 

 

 

3.4

Final Purchase Price

22

 

 

 

3.5

Holdback Amount

23

 

 

 

ARTICLE IV

CLOSING AND TERMINATION

23

 

 

 

4.1

Closing Date

23

 

 

 

4.2

Termination of Agreement

24

 

 

 

4.3

Effect of Termination

24

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

25

 

 

 

5.1

Organization and Good Standing

25

 

 

 

5.2

Authorization of Agreement

25

 

 

 

5.3

Conflicts; Consents of Third Parties

26

 

 

 

5.4

Financial Statements.

26

 

i


--------------------------------------------------------------------------------


 

5.5

No Undisclosed Liabilities

27

 

 

 

5.6

Title to Purchased Assets; Sufficiency

27

 

 

 

5.7

Absence of Certain Developments

28

 

 

 

5.8

Taxes

29

 

 

 

5.9

Real Property

29

 

 

 

5.10

Tangible Personal Property

30

 

 

 

5.11

Intellectual Property

30

 

 

 

5.12

Material Contracts

32

 

 

 

5.13

Employee Benefits

34

 

 

 

5.14

Labor

34

 

 

 

5.15

Litigation

35

 

 

 

5.16

Compliance with Laws; Permits

35

 

 

 

5.17

Environmental Matters

36

 

 

 

5.18

Insurance

37

 

 

 

5.19

Receivables

37

 

 

 

5.20

Loan Originations

37

 

 

 

5.21

Beacon Loans and Leases

38

 

 

 

5.22

Related Party Transactions

38

 

 

 

5.23

Financial Advisors

39

 

 

 

5.24

Deposits

39

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

40

 

 

 

6.1

Organization and Good Standing

40

 

 

 

6.2

Authorization of Agreement

40

 

 

 

6.3

Conflicts; Consents of Third Parties

40

 

 

 

6.4

Litigation

41

 

 

 

6.5

Financial Advisors

41

 

 

 

6.6

Financing

41

 

 

 

ARTICLE VII

COVENANTS

41

 

 

 

7.1

Access to Information

41

 

 

 

7.2

Conduct of Operations Pending the Closing

42

 

 

 

7.3

Consents

43

 

 

 

7.4

Regulatory Approvals

44

 

 

 

7.5

Further Assurances

45

 

ii


--------------------------------------------------------------------------------


 

7.6

No Shop

46

 

 

 

7.7

Non-Competition; Non-Solicitation; Confidentiality

47

 

 

 

7.8

Preservation of Records

48

 

 

 

7.9

Publicity

49

 

 

 

7.10

Notice to Borrowers and Lessees

49

 

 

 

7.11

Use of Name

49

 

 

 

7.12

Net Worth

49

 

 

 

ARTICLE VIII

EMPLOYEES AND EMPLOYEE BENEFITS

50

 

 

 

8.1

Employment

50

 

 

 

8.3

Standard Procedure

52

 

 

 

8.4

Terminated Employees

52

 

 

 

ARTICLE IX

CONDITIONS TO CLOSING

52

 

 

 

9.1

Conditions Precedent to Obligations of Purchaser

52

 

 

 

9.2

Conditions Precedent to Obligations of Seller

55

 

 

 

ARTICLE X

INDEMNIFICATION

55

 

 

 

10.1

Survival of Representations and Warranties

55

 

 

 

10.2

Indemnification

56

 

 

 

10.3

Indemnification Procedures

57

 

 

 

10.4

Limitations on Indemnification for Breaches of Representations and Warranties

59

 

 

 

10.5

Tax Treatment of Indemnity Payments

60

 

 

 

ARTICLE XI

TAXES

60

 

 

 

11.1

Transfer Taxes

60

 

 

 

11.2

Prorations

60

 

 

 

11.3

Cooperation on Tax Matters

61

 

 

 

ARTICLE XII

MISCELLANEOUS

61

 

 

 

12.1

Expenses

61

 

 

 

12.2

Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial

61

 

 

 

12.3

Entire Agreement; Amendments and Waivers

61

 

 

 

12.4

Governing Law

62

 

 

 

12.5

Notices

62

 

 

 

12.6

Severability

63

 

iii


--------------------------------------------------------------------------------


 

12.7

Binding Effect; Assignment

63

 

 

 

12.8

Knowledge

63

 

 

 

12.9

Disclosure Letter

63

 

 

 

12.10

Parent Agreement and Obligations

64

 

 

 

12.11

Non-Recourse

64

 

 

 

12.12

Counterparts

64

 

iv


--------------------------------------------------------------------------------


 

 

Schedules

 

 

1.1(a)

 

Aggregate Purchased Loan Value

1.1(b)

 

Deposit Liabilities

1.1(c)

 

Purchased Contracts

1.1(d)

 

Purchased Intellectual Property

1.1(e)

 

Purchased Technology

2.1(a)

 

NetBank Finance Assets

2.1(b)

 

Loans Held for Investment

2.1(c)

 

Leases Held for Investment

2.1(d)(i)

 

Meritage Loans Held For Investment

2.1(d)(ii)

 

Meritage Loans Held for Sale

2.1(e)

 

Beacon Loans

2.2(b)

 

Excluded Assets

2.2(s)

 

Mortgage Loans or Beacon Loans Subject to Legal Proceedings

2.3(a)

 

NetBank Finance Liabilities

2.11(c)

 

Routing, Transit and BIN Numbers

5.3(a)

 

Conflicts

5.3(b)

 

Consents

5.6

 

Sufficiency of Purchased Assets

5.7

 

Absence of Certain Developments

5.9(a)

 

Assumed Real Property Lease

5.10

 

Personal Property

5.11(a)

 

Intellectual Property

5.11(b)

 

Ownership of Intellectual Property

5.11(e)

 

Intellectual Property Licenses

5.11(i)

 

Intellectual Property Claims

5.12

 

Material Contracts

5.15(a)

 

Litigation

5.15(c)

 

Orders

5.16(a)

 

Compliance with Laws

5.17

 

Environmental

5.19

 

Receivables

5.20(a)

 

Agency Terminations

5.20(b)

 

Mortgage Loan Representations and Warranties

5.20(c)

 

Georgia Affordable Housing Corporation Loans and Habitat Loan Representations
and Warranties

5.20(d)

 

HELOC Loans

5.22

 

Related Party Transactions

5.24(f)

 

Certificates of Deposit

5.24(i)

 

Term and Maturity Dates of Certificates of Deposit

6.3

 

Conflicts

7.5(c)

 

Employees to Sign Employment Agreements

7.11

 

Use of Name

8.1(a)

 

Transferred Employees

 

v


--------------------------------------------------------------------------------


 

Exhibits

 

 

5.20(b)

 

Mortgage Loan Representation and Warranties

5.20(c)

 

Georgia Affordable Housing Corporation and Habitat Loan

5.21

 

Beacon Representations and Warranties

A

 

Transition Services Agreement

B

 

Holdback Agreement

C

 

Bill of Sale

D

 

Form of Assignment and Assumption Agreement

E

 

Licensing Agreement

 

 

vi


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of May 18, 2007 (the “Agreement”), between
EverBank, a federal savings bank chartered under the laws of the United States,
or its designated affiliate (“Purchaser”) and NetBank, a federal savings bank
chartered under the laws of the United States (the Bank” or “Seller”).

BACKGROUND

Seller and its Subsidiaries presently engage in mortgage banking, banking and
related activities and Seller desires to sell, transfer and assign to Purchaser
or Purchaser’s designated Affiliate or Affiliates, and Purchaser desires to (or
to cause its designated Affiliate or Affiliates to) acquire and assume from
Seller, all of the Purchased Assets and Assumed Liabilities, all as more
specifically provided herein. Parent will be a party to this Agreement for the
limited purposes set forth in Section 12.10 only.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties, intending to be legally bound,
hereby agree as follows:

Article I

DEFINITIONS

1.1           Certain Definitions.

For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise, and the terms
“controlled by” and “under common control with” have correlative meanings.

“Agency” means HUD or the applicable State Agency.

“Aggregate Purchased Loan Value” means the aggregate amount of the value of the
Purchased Loans determined in accordance with the calculations set forth on
Schedule 1.1(a).   

“Ancillary Documents” means with respect to any Beacon Loans, Lease, Lease
Agreements, or Loan Agreements, any security agreements,  guarantees,
participation agreements, insurance loss payable endorsements, promissory notes,
letters of credit, intercreditor agreements, servicing agreements, credit
agreements, financing statements or similar documents related thereto or
obtained in connection therewith.

“Applicable Requirements” means and includes, as of the time of reference, with
respect to Seller’s and its Subsidiaries’ origination of Mortgage Loans
(including Georgia Affordable Housing Loans and the Habitat Loan), Beacon Loans,
Leases, and all related contractual obligations of Seller and


--------------------------------------------------------------------------------


its Subsidiaries (including any contained in a Mortgage Loan Document, Loan
Agreement, Lease Agreement or Ancillary Document).

“April Balance Sheet” means the unaudited consolidated balance sheet of Parent,
the Bank and the Subsidiaries as at April 30, 2007, as delivered by Seller to
Purchaser.

“Assumed Real Property Lease” means that certain lease, as amended, of the Bank
related to NetBank Finance located at 100 Executive Center Drive, Suite 101,
Columbia, South Carolina 29210.

“Book Value” means the book value (net of any credit reserves, as
applicable) determined in accordance with GAAP applied on a consistent basis
with the same accounting principles and practices used by Seller in the
preparation of the Balance Sheet (but only to the extent consistent with GAAP);
provided, that for purposes of this definition of Book Value, (a) Leases that
are more than 120 days delinquent shall be deemed to have a book value equal to
zero; and (b) accrued interest and principal balance amounts that are 90 days or
more past due and receivable in connection with Mortgage Loans or Beacon Loans
that are 90days or more delinquent shall be deemed to have book value equal to
zero.

“Business Day” means any day of the year, other than a Saturday or a Sunday, on
which federal savings associations in Florida are open to the public for
conducting business and are not required or authorized to close.

“CMC Litigation” shall be defined collectively as the following: (a) Illinois
Union Insurance Co. v. Commercial Money Center, Inc., et al., Case No.
CV-01-0685-KJD-RJJ (United States District Court for Nevada) (“Nevada
Litigation”); (b) the multidistrict litigation In re Commercial Money Center,
Inc., Equipment Lease Litigation, Case No. 1:02-CV-16000 (MDL Docket No.
1490) (United States District Court for the Northern District of Ohio, Eastern
Division) (“MDL Litigation”); (c) the Bankruptcy proceedings of Commercial Money
Center, Inc. styled In re Commercial Money Center, Inc., Bankruptcy Case No.
02-09721 (United States Bankruptcy Court for the Southern District of
California) and the adversary proceeding brought therein, Kipperman v. NetBank
FSB Adversary Proceeding No. 03-90331 (collectively, the “Bankruptcy Matters”);
(d) Clayton v. Commercial Money Center, Inc., Case No. BC 253169 (California
Superior Court, Los Angeles County) (the “LA Litigation”); and (e) all
litigation and other proceedings related to the Nevada Litigation, the MDL
Litigation, the Bankruptcy Matters, and/or the LA Litigation.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, lease, commitment or other arrangement or understanding, whether
written or oral.

“Deposit Liabilities” means all of the Bank’s duties, obligations and
liabilities (including accrued but unpaid interest) relating to the deposit
accounts of the Bank as set forth on Schedule 1.1(b) (including, without
limitation, all checking, savings, certificate of deposit, money market, and
time deposit accounts).

“Deposit Conversion Date” means the date on which the processing of all Deposit
Liabilities is transferred to Purchaser’s systems or the systems of a third
party selected by Purchaser. 

2


--------------------------------------------------------------------------------


“Documents” means all files, documents, loan files, Mortgage Files, deposit
records, instruments, papers, books, reports, records, tapes, microfilms,
photographs, letters, budgets, forecasts, ledgers, journals, title policies,
customer lists, regulatory filings, operating data and plans, technical
documentation (design specifications, functional requirements, operating
instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials related to NetBank Finance, the
Purchased Assets and the Assumed Liabilities, in each case whether or not in
electronic form.

“Employee” means each individual (including each common law employee,
independent contractor and individual consultant), as of the date hereof, who is
employed by Seller or its Subsidiaries, together with individuals who are hired
by Seller or its Subsidiaries after the date hereof.

“Employee Benefit Plans” means any profit-sharing, pension, severance, thrift,
savings, incentive, change of control, employment, retirement, vacation, bonus,
retention, equity, deferred compensation, life insurance and any medical,
vision, dental or other health plan, flexible spending account, cafeteria plan,
holiday, disability or any other employee benefit plan or fringe benefit plan,
agreement, arrangement or commitment, whether written or unwritten which is
maintained, contributed to or required to be contributed to by Seller or any of
the Subsidiaries. 

“Environmental Law” means any foreign, federal, state or local statute,
regulation, ordinance, rule of common law or other legal requirement as now or
hereafter in effect in any way relating to the protection of human health and
safety, the environment or natural resources, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et
seq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as
each has been or may be amended and the regulations promulgated pursuant
thereto.

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

“Excluded Contracts” means any Contract that is not a Purchased Contract.

“Excluded Real Property Leases” means any Real Property Lease other than the
Assumed Real Property Lease.

“Foreclosure” means the process culminating in the acquisition of title to a
Mortgaged Property in a foreclosure sale or by a deed in lieu of foreclosure or
pursuant to any other comparable procedure allowed under applicable Law.

“Furniture and Equipment” means all furniture, fixtures, furnishings, equipment,
vehicles, leasehold improvements and other tangible personal property owned,
leased or used by Seller in the conduct and operations of NetBank Finance,
including all artwork, desks, chairs, tables, Hardware, copiers, telephone lines
and numbers, telecopy machines and other telecommunication equipment, cubicles
and miscellaneous office furnishings and supplies.

“GAAP” means generally accepted accounting principles in the United States.

3


--------------------------------------------------------------------------------


“Georgia Affordable Housing Loan” means a loan that is originated in conjunction
with the Georgia Affordable Housing Corporation and secured by an interest in
real property that consists of more than four dwelling units.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“Habitat Loan” means the line of credit in favor of Habitat for Humanity North
Central Georgia, Inc. under which is pledged to Seller various assignments of
mortgage by mortgagors with respect to owner-occupied residential real property.

“Hardware” means any and all computer and computer-related hardware, including
computers, file servers, facsimile servers, scanners, color printers, laser
printers and networks.

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including, without limitation, petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold or other fungi,
and urea formaldehyde insulation.

“HELOC” means a loan that it is a home equity line of credit.

“Holdback Amount” means the sum of the Purchase Price Holdback Amount and the
Indemnification Holdback Amount.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

“Indemnification Holdback Amount” means $3,000,000.

“Insurer” means a Person who insures or guarantees all or any portion of the
risk of loss on any Mortgage Loan, including any provider of PMI, standard
hazard insurance, flood insurance, earthquake insurance or title insurance, with
respect to any Mortgage Loan or related Mortgaged Property.

“Intellectual Property” means all right, title and interest in or relating to
intellectual property and industrial property, whether protected, created or
arising under the Laws of the United States or any other jurisdiction,
including: (i) all patents and applications therefor, including all
continuations, divisionals, and continuations-in-part thereof and patents
issuing thereon, along with all reissues, reexaminations and extensions thereof
(collectively, “Patents”); (ii) all trademarks, service marks, trade names,
service names, brand names, trade dress rights, logos, corporate names, trade
styles, logos and other source or business identifiers and general intangibles
of a like nature, together with the goodwill associated with any of the
foregoing, along with all applications, registrations, renewals and extensions
thereof (collectively, “Marks”); (iii) all Internet domain names, URLs and
websites; (iv) all copyrights and all mask work, database and design rights,
whether or not registered or published, all registrations and recordations
thereof and all applications in connection therewith, along with all reversions,
extensions and renewals thereof (collectively, “Copyrights”); (v) Trade Secrets;
(vi) all other intellectual property and

4


--------------------------------------------------------------------------------


industrial property rights arising from or relating to Technology; and (vii) all
Contracts granting any right relating to or under the foregoing.

“Intellectual Property Licenses” means (i) any grant to a third Person of any
right relating to or under the Purchased Intellectual Property and (ii) any
grant to Seller or any Subsidiary of any right relating to or under any third
Person’s Intellectual Property, in each case which is used in connection with
the Purchased Assets, Assumed Liabilities, or NetBank Finance.

 “IRS” means the Internal Revenue Service.

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, rule, standard, requirement,
administrative ruling, order, ordinance, principle of common law, legal
doctrine, code, regulation, statute, treaty or process, including, without
limitation, those relating to consumer credit and mortgage lending or brokering
(including but not limited to the Real Estate Settlement Procedures Act, the
federal Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act and the Gramm-Leach-Bliley Act) and laws covering predatory
lending, fair housing and unfair and deceptive practices, the Code, any
Environmental Law, ERISA, the Securities Exchange Act of 1934, as amended, and
the Securities Act of 1933, as amended.

“Leases” means all leases that are Purchased Assets, including all rights to
delinquent payments, charge-offs, recoveries claims and judgments related to
such leases.

“Lease Agreements” means all Contracts related to any Leases.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body, including any civil, criminal, investigative or informal
actions, audits, demands, claims, hearings, litigations, disputes, inquiries,
investigations or other proceedings of any kind or nature.

“Liability” means any debt, loss, damage, adverse claim, liability or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto.

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement, encumbrance or any other material restriction or limitation
whatsoever.

“Loan Agreements” means all Contracts related to Beacon Loans.

“Market Street” means Market Street Mortgage Corporation.

 “Market Street Joint Ventures” means each of NeuMark Mortgage Services, LLC,
First Choice Lending Group, L.P. and H&P Mortgage Financial Group, L.P.

“Material Adverse Effect” means any event, state of facts, circumstances,
developments, change or effect that, individually or in the aggregate with all
other events, states of facts, circumstances, developments, changes and effects,
is materially adverse to (i) the condition (financial or otherwise), assets,
prospects or results of operations of NetBank Finance, the Assumed Liabilities
or the Purchased Assets, taken as a whole, including any material adverse change
in the prospective revenue generation of

5


--------------------------------------------------------------------------------


NetBank Finance, the Assumed Liabilities and the Purchased Assets, or (ii) the
ability of the Seller or Parent to consummate the transactions contemplated
hereby or to perform their respective obligations under this Agreement on a
timely basis provided, that none of the following shall be deemed to constitute
or shall be taken into account in determining whether there has been a “Material
Adverse Effect” pursuant to clause (i) only: any event, circumstance, change or
effect arising out of or attributable to (a) changes in the economy or financial
markets, including, prevailing interest rates and market conditions, generally
in the United States or that are the result of acts of war or terrorism, except
to the extent any of the same disproportionately affects the Seller as compared
to other companies in the industry in which Seller operates; (b) changes that
are caused by factors generally affecting the industry in which Seller operates,
except to the extent any of the same disproportionately affects Seller;
(c) changes in, or in the application of, GAAP; (d) changes in applicable Laws,
except to the extent any of the same materially disproportionately affects
Seller as compared to other companies in the industry in which Seller operates;
and (e) any loss of, or adverse change in, the relationship of Seller with its
employees or suppliers caused by the announcement of the transactions
contemplated by this Agreement.

“Mortgage” means a mortgage, deed of trust or other similar security instrument
that creates a lien on real property.

“Mortgage Loan” means any loan that is, or upon closing or funding, will be,
evidenced by a Mortgage and a Mortgage Note and secured by a Mortgaged Property,
including, without limitation, first lien residential mortgage loans, HELOCs,
junior lien home equity loans, Loans Held for Investment, Meritage Loans Held
for Investment, Meritage Loans Held For Sale, Georgia Affordable Housing Loans
and the Habitat Loan.

“Mortgage Loan Documents” means the documents relating to Mortgage Loans
required by applicable Insurers, Agencies, investors, Law and Applicable
Requirements to originate the Mortgage Loans whether on hard copy, microfiche or
its equivalent or in electronic format and, to the extent required by Applicable
Requirements, credit and closing packages and disclosures.

 “Mortgage Note” means, with respect to a Mortgage Loan, a promissory note or
notes, or other evidence of indebtedness, with respect to such Mortgage Loan
secured by a Mortgage or Mortgages, together with any assignment, reinstatement,
extension, endorsement or modification thereof.

“Mortgaged Property” means a fee simple property (or such other estate in real
property as is commonly accepted as collateral for Mortgage Loans that are
subject to secondary mortgage sales or securitizations) that secures a Mortgage
Note and that is subject to a Mortgage.

“Mortgagor” means the obligor(s) on a Mortgage Note or owners of a Mortgaged
Property.

 “Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of Seller and the Subsidiaries through the date hereof
consistent with past practice (including consistent with applicable credit and
underwriting policies).

“Originator” means, with respect to any Mortgage Loan (including any Georgia
Affordable Housing Loan or the Habitat Loan) or Beacon Loan, each entity or
individual that (i) took the relevant loan application or (ii) processed the
relevant loan application.

6


--------------------------------------------------------------------------------


“Overdraft Accounts” means those overdraft lines of credit extended by Seller to
its deposit account customers pursuant to a written agreement that are open as
of the Closing.

“Parent” means NetBank, Inc., a Georgia corporation.

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Purchaser; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings provided an appropriate reserve is established therefor against the
carrying amount of the related assets; (iii) mechanics’, carriers’, workers’,
repairers’ and similar Liens arising or incurred in the Ordinary Course of
Business that are not material to the Purchased Assets, operations and financial
condition of the Seller and the Subsidiaries that are not resulting from a
breach, default or violation by Seller or any of the Subsidiaries of any
Contract or Law; (iv) zoning, entitlement and other land use and environmental
regulations by any Governmental Body; provided, that such regulations have not
been violated; and (v) such other imperfections in title, charges, easements,
restrictions and encumbrances which do not materially detract from the value of
or materially interfere with the present use of the Seller.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.

“PMI” means the default insurance provided by private mortgage insurance
companies.

“Purchase Price Holdback Amount” means two percent (2%) of the Book Value of the
Leases Held for Investment.

“Purchased Contracts” means all leases for Furniture and Equipment, leases for
other tangible personal property, the Assumed Real Property Lease, Intellectual
Property Licenses, Leases, Beacon Loans, Loan Agreements, Mortgage Notes, Lease
Agreements, and Ancillary Documents and all other Contracts listed on Schedule
1.1(c).

“Purchased Loans” means the Loans Held for Investment, Meritage Loans Held for
Investment, Meritage Loans Held for Sale and Beacon Loans to be acquired by
Purchaser at the Closing after accounting for adjustments in the aggregate
unpaid balances of such loans between the date of the April Balance Sheet and
the close of business on the date immediately preceding the Closing Date.

 “Purchased Intellectual Property” means all Intellectual Property owned or
licensed by Seller or its Affiliates and used in connection with the Purchased
Assets, Assumed Liabilities or NetBank Finance as set forth on Schedule 1.1(d).

“Purchased Technology” means all Technology owned or licensed by Seller or its
Affiliates and used exclusively in connection with the Purchased Assets, Assumed
Liabilities or NetBank Finance as set forth on Schedule 1.1(e).

“Real Property Lease” means real property and interests in real property leased
by Seller or any Subsidiary.

7


--------------------------------------------------------------------------------


“Receivables” means, as of a particular date, amounts due to or accruing for the
benefit of Seller or any Subsidiary as of such date pursuant to any Mortgage
Loan, Beacon Loan or Lease and the related Mortgage Notes, Loan Agreements, and
Lease Agreements, including but not limited to accrued interest receivables and
corporate advances.

“Regulatory Authorities” means, collectively, and as applicable, the Federal
Trade Commission, the United States Department of Justice, the FDIC, the OTS,
the IRS, the NASDAQ Stock Market (“Nasdaq”), the Securities and Exchange
Commission (the “SEC”), the National Labor Relations Board and any other
federal, state or local governmental authority, court, tribunal, agency,
commission, public body or other Person with jurisdiction over the parties and
their respective Subsidiaries.

“Seller Property” means the real property subject to the Assumed Real Property
Lease.

“Seller’s Former Depositors” means those Persons who were depositors of Seller
immediately prior to the Closing and who became customers of Purchaser as a
result of the transactions contemplated by this Agreement.

“Servicing Assets” means all of Seller’s mortgage servicing rights.

 “Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and
(iv) all documentation including user manuals and other training documentation
related to any of the foregoing, in each case with respect to clauses
(i) through (iv) to the extent that such Software is related to or used in
connection with Purchased Assets, Assumed Liabilities or NetBank Finance.

“State Agency” means any state agency or other entity with authority to regulate
the activities of Seller or any of its Subsidiaries relating to the origination
or servicing of Mortgage Loans, Beacon Loans or Leases, or to determine the
investment or servicing requirements with regard to mortgage loan origination,
purchasing, servicing, master servicing or certificate administration performed
by Seller or any of its Subsidiaries.

“Subsidiary” means any Person of which a majority of the outstanding voting
securities or other voting equity interests is owned, directly or indirectly, by
the Bank; provided, however, that each of the Market Street Joint Ventures shall
be deemed to be a Subsidiary.

 “Tax” or “Taxes” means (i) any and all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including, without
limitation, all net income, gross receipts, capital, sales, use, ad valorem,
value added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, stamp, occupation, property and estimated taxes, customs duties,
fees, assessments and charges of any kind whatsoever; and (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any Taxing
Authority in connection with any item described in clause (i), and (iii) any
liability in respect of any items described in clauses (i) and/or (ii) payable
by reason of contract, assumption, transferee liability, operation of law,
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under law) or otherwise.

8


--------------------------------------------------------------------------------


“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.

“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any attachments thereto, and any amendment
thereof) including, without limitation, any information return, claim for
refund, amended return or declaration of estimated Tax, and including, where
permitted or required, com­bined, consolidated or unitary returns for any group
of entities that includes Seller, any of the Subsidiaries, or any of their
Affiliates.

“Technology” means, collectively, all Software, information, designs, formulae,
algorithms, procedures, methods, techniques, ideas, know-how, research and
development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and other tangible embodiments of the
foregoing, in any form whether or not specifically listed herein, and all
related technology, that are used in, incorporated in, embodied in, displayed by
or relate to, or are used in connection with the foregoing in each case to the
extent that such Technology is used in connection with Purchased Assets, the
Assumed Liabilities or NetBank Finance.

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Without limiting
the foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under applicable common law or statutory law.

“Transition Services Agreement” means an agreement in substantially the form
attached hereto as Exhibit A, which shall include all necessary schedules or
statements of work that Purchaser deems necessary for its receipt of services
from Seller or Seller’s Affiliates following the Closing and which schedules and
statements of work shall be mutually acceptable to Purchaser and Seller and
pursuant to which Seller will provide, or cause its Affiliates to provide,
certain transition services to Purchaser and its subsidiaries.

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended.

1.2           Terms Defined Elsewhere in this Agreement.  For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

Term

 

Section

 

 

 

Acceptable Servicing Procedures

 

Exhibit 5.20(b)

Acquisition Transaction

 

7.6(a)

Agreement

 

Recitals

ACH

 

2.11(h)

Alt A Mortgage Loan

 

Exhibit 5.20(b)

ALTA

 

Exhibit 5.20(b)

 

9


--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Anti-Money Laundering Laws

 

Exhibit 5.20(c); Exhibit 5.20(b)

Antitrust Laws

 

7.4(b)

Appraised Value

 

Exhibit 5.20(b)

ARM Loan

 

Exhibit 5.20(b)

Asset Acquisition Statement

 

2.7

Assignment of Leases and Rents

 

Exhibit 5.20(c)

Assignment of Mortgage

 

7.5(e)

Assumed Liabilities

 

2.3

BPO

 

Exhibit 5.20(c)

Balance Sheet

 

5.4(a)

Balance Sheet Date

 

5.4(a)

Balloon Payment

 

Exhibit 5.20(b)

Bank

 

Recitals

Bankruptcy Matters

 

1.1 (in CMC Litigation definition)

Basket

 

10.4(a)

Beacon

 

2.1(e)

Beacon Loans

 

2.1(e)

Burdensome Condition

 

9.1(f)

Business Marks

 

7.11

Buydown Agreement

 

Exhibit 5.20(b)

Buydown Fund

 

Exhibit 5.20(b)

Buydown Fund Account

 

Exhibit 5.20(b)

Buydown Loan

 

Exhibit 5.20(b)

Cap

 

10.4(c)

Closing

 

4.1

Closing Date

 

4.1

Closing Payment

 

3.3

Collateral Documents

 

Exhibit 5.20(b)

Collateral File

 

Exhibit 5.20(b)

Commercial Loan

 

Exhibit 5.20(c)(b)

Confidential Information

 

7.7(d)

Coop Ownership Interest

 

Exhibit 5.20(b)

Cooperative

 

Exhibit 5.20(b)

Cooperative Apartment

 

Exhibit 5.20(b)

Cooperative Lien Search

 

Exhibit 5.20(b)

Cooperative Loan

 

Exhibit 5.20(b)

Copyrights

 

1.1 (in Intellectual Property definition)

Credit File

 

Exhibit 5.20(b)

Credit Protection Instruments

 

2.1

Cut-off Date

 

Exhibit 5.20(b)

Cut-off Date Principal Balance

 

Exhibit 5.20(b)

Delinquent Monthly Payment

 

Exhibit 5.20(b)

Deposit Deductible

 

10.4(b)

Deposit Liabilities Amount

 

3.1

Detrimental Conditions

 

Exhibit 5.20(b)

Disclosure Letter

 

Article V

Due Date

 

Exhibit 5.20(b)

Escrow Payments

 

Exhibit 5.20(b)

Estimated Aggregate Purchased Loan Value

 

3.2(a)

 

10


--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Estimated Closing Statement

 

3.2(a)

Estimated NetBank Finance Book Value

 

3.2(a)

Estimated Purchase Price

 

3.2

Excluded Assets

 

2.2

Excluded Employee

 

8.1(b)

Excluded Leases

 

2.1(c)

Excluded Liabilities

 

2.4

Executive Order

 

Exhibit 5.20(c); Exhibit 5.20(b)

FDIC

 

5.3(b)

FEMA

 

Exhibit 5.20(c)

Final Closing Statement

 

3.4

Final Purchase Price

 

3.4

Financial Statements

 

5.4(a)

FIRPTA Affidavit

 

9.1(g)

Gross Margin

 

Exhibit 5.20(b)

Hazardous Materials

 

Exhibit 5.20(c)

Hedging Instrument

 

2.2(m)

Holdback Agreement

 

3.1

Indemnification Claim

 

10.3(b)

Index

 

Exhibit 5.20(b)

Initial Rate Cap

 

Exhibit 5.20(b)

Interest Only Mortgage Loan

 

Exhibit 5.20(b)

Interest Rate Adjustment Date

 

Exhibit 5.20(b)

Interest Rate Decrease Maximum

 

Exhibit 5.20(b)

Interest Rate Increase Maximum

 

Exhibit 5.20(b)

Investor Contracts

 

2.2(d)

Knowledge

 

12.8

Knowledge of Parent

 

12.8

Knowledge of Seller

 

12.8

LA Litigation

 

1.1 (in CMC Litigation definition)

Leases Held for Investment

 

2.1(c)

Loans Held for Investment

 

2.1(b)

Loss, Losses

 

10.2(a)(i)

LPMI Loan

 

Exhibit 5.20(b)

LPMI Rate

 

Exhibit 5.20(b)

Marks

 

1.1 (in Intellectual Property definition)

Material Contracts

 

5.12(a)

Maturity Date

 

Exhibit 5.20(b)

Maximum Mortgage Interest Rate

 

Exhibit 5.20(b)

MDL Litigation

 

1.1 (in CMC Litigation definition)

Meritage

 

2.1(d)

Meritage Loan

 

2.1(d)

Meritage Loans Held For Investment

 

2.1(d)

Meritage Loans Held for Sale

 

2.1(d)

MERS

 

Exhibit 5.20(b)

MERS Loan

 

Exhibit 5.20(b)

MERS® System

 

Exhibit 5.20(b)

MIN

 

Exhibit 5.20(b)

Minimum Mortgage Interest Rate

 

Exhibit 5.20(b)

 

11


--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Minimum Net Worth

 

7.2

MOM Loan

 

Exhibit 5.20(b)

Monthly Payment

 

Exhibit 5.20(b)

Mortgage Files

 

Exhibit 5.20(b)

Mortgage Interest Rate

 

Exhibit 5.20(b)

Mortgage Loan Schedule

 

Exhibit 5.20(b)

Nasdaq

 

1.1 (in Regulatory Authorities definition)

Negative Amortization

 

Exhibit 5.20(b)

Negative Amortization Mortgage Loan

 

Exhibit 5.20(b)

Net Worth

 

7.12

Nevada Litigation

 

1.1 (in CMC Litigation definition)

NetBank Assumed Liabilities

 

3.1

NetBank Finance Book Value

 

3.1

NetBank Finance

 

2.1(a)

NetBank Finance Purchased Assets

 

3.1

Non Prime Mortgage Loan

 

Exhibit 5.20(b)

Nonassignable Assets

 

2.5(d)

OFAC

 

Exhibit 5.20(b)

OFAC Regulations

 

Exhibit 5.20(b)

OTS

 

6.1

Parent

 

Recitals

Patents

 

1.1 (in Intellectual Property definition)

Payment Adjustment Date

 

Exhibit 5.20(b)

Periodic Rate Cap

 

Exhibit 5.20(b)

Personal Property Leases

 

5.10(b)

Premium

 

3.1

Preliminary Purchase Price Estimate

 

3.2(a)

Pricing Adjustment

 

3.2(b)

Principal Prepayment

 

Exhibit 5.20(b)

Project

 

Exhibit 5.20(b)

Purchased Assets

 

2.1

Purchase Price

 

3.1

Purchaser

 

Recitals

Purchaser 401(k) Plan

 

8.1(g)

Purchaser Benefit Plans

 

8.1(d)

Purchaser Disclosure Letter

 

6.3

Purchaser Documents

 

6.2

Purchaser Indemnified Parties

 

10.2(a)

REO

 

2.2(r)

Real Property Lease

 

5.9(a)

Refinanced Mortgage Loan

 

Exhibit 5.20(b)

Regulatory Consents

 

7.4(c)

Representatives

 

7.6(a)

Restricted Business

 

7.7(a)

Revised Statements

 

2.7

S&P

 

Exhibit 5.20(b)

SEC

 

1.1 (in Regulatory Authorities definition)

Security Release Certification

 

Exhibit 5.20(c)

Seller(s)

 

Recitals

 

12


--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Seller Documents

 

5.2

Seller Indemnified Parties

 

10.2(b)

Servicing Purchase Agreement

 

2.2(v)

Survival Period

 

10.1

Transfer Document(s)

 

10.2(a)(i)

Transfer Taxes

 

11.1

Transferred Employees

 

8.1(a)

Unpaid Principal Balance

 

Exhibit 5.20(b)

 

1.3           Other Definitional and Interpretive Matters.

(a)           Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:

Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

Exhibits/Schedules.  The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement. 
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific items immediately following it.

(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

13


--------------------------------------------------------------------------------


ARTICLE II

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

2.1           Purchase and Sale of Assets.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall (or
shall cause its designated Affiliate or Affiliates to) purchase, acquire and
accept from Seller, and Seller shall sell, transfer, assign, convey and deliver
to Purchaser (or its designated Affiliate or Affiliates) all of Seller’s right,
title and interest in, to and under the Purchased Assets, free and clear of all
Liens except, in the case of tangible property, for Permitted Exceptions. 
“Purchased Assets” shall mean the following assets, properties, contractual
rights, goodwill, going concern value, rights and claims of Seller, wherever
situated and of whatever kind and nature, real or personal, tangible or
intangible, whether or not reflected on the books and records of Seller:

(a)           all of Seller’s assets relating to NetBank Business Finance, a
division of the Bank (“NetBank Finance”), including those set forth on Schedule
2.1(a);

(b)           subject to Section 2.1(d), all of Seller’s Mortgage Loans
classified as held for investment as set forth on Schedule 2.1(b) (the “Loans
Held for Investment”);

(c)           all of Seller’s Leases classified as held for investment as set
forth on Schedule 2.1(c) (the “Leases Held for Investment”), except for leases
related to any CMC Litigation (“Excluded Leases”);

(d)           all loans (i) originated by Meritage Mortgage Corporation
(“Meritage”) and classified as held for investment as set forth on Schedule
2.1(d)(i) (the “Meritage Loans Held for Investment”) and (ii) originated by
Meritage, sold by Meritage or Seller and repurchased by Meritage or Seller and
classified as held for sale as set forth on Schedule 2.1(d)(ii) (the “Meritage
Loans Held For Sale”); 

(e)           all recreational vehicle, aircraft and other loans originated by
Beacon Credit Services, a division of Seller (“Beacon”), and classified as held
for investment as set forth on Schedule 2.1(e) (the “Beacon Loans”);

(f)            all rights of Seller under the Assumed Real Property Lease,
together with all improvements, fixtures and other appurtenances thereto and
rights in respect thereof;

(g)           the Purchased Intellectual Property and the Purchased Technology;

(h)           all rights of Seller under the Purchased Contracts including all
claims or causes of action with respect to the Purchased Contracts;

(i)            all Documents that are owned by Seller and used in or related to
NetBank Finance, the Purchased Assets or the Assumed Liabilities, including
Documents relating to products, services, marketing, advertising, promotional
materials, Purchased Intellectual Property, Intellectual Property Licenses,
Purchased Technology, all files, customer files, and documents (including credit
information), supplier lists, records, literature and correspondence, whether or
not physically located on any of Seller’s premises, but excluding personnel
files for Employees;

(j)            all security deposits (including security for rent, electricity,
telephone or otherwise) and prepaid charges and expenses, including any prepaid
rent, prepaid insurance premiums,

14


--------------------------------------------------------------------------------


prepaid utility expenses and interest on subleases, of Seller and the
Subsidiaries under each Purchased Contract;

(k)           all Permits, including environmental permits, used by Seller or
any Subsidiary in connection with NetBank Finance, the Assumed Liabilities or
the Purchased Assets and the Bank’s routing and transit numbers and the BIN
Numbers set forth on Schedule 2.11(c), the prefixes for all debit cards issued
by the Bank and outstanding as of the Closing and all rights and incidents of
interest therein;

(l)            all supplies owned by Seller and used in connection with NetBank
Finance, the Assumed Liabilities or the Purchased Assets;

(m)          all rights of Seller under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with employees and agents of Seller
or any Subsidiary or with third parties, in each case to the extent relating to
NetBank Finance, the Assumed Liabilities, or the Purchased Assets (or any
portion thereof);

(n)           all rights of Seller under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
to the extent relating to products sold or services provided, to Seller or any
Subsidiary or to the extent affecting the Purchased Assets, Assumed Liabilities
or NetBank Finance;

(o)           all third party property and casualty insurance proceeds, and all
rights to third party property and casualty insurance proceeds, in each case to
the extent received or receivable in respect of the Assumed Liabilities, the
Purchased Assets or NetBank Finance;

(p)           all Receivables as of the Closing;

(q)           all goodwill and other intangible assets associated with the
Assumed Liabilities, the Purchased Assets, or NetBank Finance including customer
and supplier lists, prospective client lists, broker and correspondent lists,
and the goodwill associated with the Purchased Intellectual Property and/or the
Purchased Technology; and

(r)            all Overdraft Accounts.

In addition, as a Purchased Asset, Purchaser will become the beneficiary of
credit life, accidental, health and any other insurance written on loans and any
other insurance on credit obligations or collateral securing Mortgage Loans,
Beacon Loans and Leases (collectively “Credit Protection Instruments”) to the
extent such Mortgage Loans, Beacon Loans, and Leases are Purchased Assets.

2.2           Excluded Assets.  Nothing herein contained shall be deemed to
sell, transfer, assign or convey the Excluded Assets to Purchaser, and Seller or
its Affiliates shall retain all right, title and interest to, in and under the
Excluded Assets.  “Excluded Assets” shall include any and all assets,
properties, contractual rights, goodwill, going concern value, rights and claims
of Seller, wherever situated and of whatever kind and nature, real or personal,
tangible or intangible, whether or not reflected on the books and records of
Seller, which are not Purchased Assets, including, without limitation, the
following:

(a)           the Excluded Contracts;

(b)           all assets set forth on Schedule 2.2(b);

15


--------------------------------------------------------------------------------


(c)           any claims, assets, receivables or potential proceeds arising from
the CMC Litigation and related lease receivables;

(d)           any and all Contracts pursuant to which Seller or any Subsidiary
sold any Mortgage Loans, Beacon Loans or Leases to any Person or Persons,
including any amounts due from such Persons pursuant to such Contracts
(“Investor Contracts”);

(e)           Mortgage Loans originated or repurchased by Market Street,
including loans held for investment that were originated by Market Street (other
than Loans Held for Investment);

(f)            shares of capital stock, units, membership interests or any other
equity interests in Seller or any of its Affiliates;

(g)           cash, cash equivalents and restricted cash;

(h)           investment securities available for sale;

(i)            any assets used by Meritage;

(j)            all assets from Seller’s transaction processing segment,
including, without limitation, NetBank Payment Systems, Inc. and Seller’s ATM
services, point of sale transaction processing, online banking programs, payment
and deposit processing and mortgage servicing;

(k)           all automobile loans and related contracts, promissory notes,
security agreements, or secondary interests;

(l)            all deferred tax assets and tax net operating carryforwards;

(m)          all interest rate swaps, caps, floors, collars and option
agreements or other interest rate risk management arrangements (collectively,
“Hedging Instruments”);

(n)           all rights in connection with, and assets of, any Employee Benefit
Plan, except to the extent otherwise provided in Article VIII hereof;

(o)           Excluded Real Property Leases;

(p)           all assets arising out of, under or in connection with the Bank’s
bank-owned life insurance policies;

(q)           all of the assets of Market Street;

(r)            all real-estate owned property (each a “REO”);

(s)           all Mortgage Loans or Beacon Loans subject to any Legal Proceeding
(excluding bankruptcy) or any other proceeding before a Governmental Body, and
except as set forth on Schedule 2.2(s) to the Disclosure Letter;

(t)            all minute books, organizational documents, stock registers and
such other books and records of Seller, Parent, or their respective Subsidiaries
(including, without limitation, the Market Street Joint Ventures) as pertain to
ownership, organization or existence of Seller and each Subsidiary and duplicate
copies of such records as are necessary to enable Seller and the Subsidiaries to
file Tax Returns and reports;

16


--------------------------------------------------------------------------------


(u)           any Intellectual Property that is not Purchased Intellectual
Property and any Technology that is not Purchased Technology; and

(v)           the Servicing Assets which may be purchased pursuant to a separate
servicing purchase agreement (the “Servicing Purchase Agreement”).

2.3           Assumption of Liabilities.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall (or
shall cause its designated Affiliate or Affiliates to) assume, effective as of
the Closing, the following Liabilities of Seller (collectively, the “Assumed
Liabilities”):

(a)           the Liabilities of NetBank Finance set forth on Schedule 2.3(a);

(b)           all of the Deposit Liabilities; and

(c)           all Liabilities of Seller under the Purchased Contracts that arise
out of or relate to the period after the Closing Date.

2.4           Excluded Liabilities.  Purchaser will not assume or be liable for
any Excluded Liabilities.  Seller shall, and shall cause the Subsidiaries to,
timely perform, satisfy and discharge in accordance with their respective terms
all Excluded Liabilities.  “Excluded Liabilities” shall mean the Liabilities of
Seller and the Subsidiaries that are not Assumed Liabilities, including, without
limitation:

(a)           all Liabilities associated with the Investor Contracts;

(b)           all Liabilities associated with the operations of Parent, Seller
and the Subsidiaries, except as set forth in Section 2.3;

(c)           all Liabilities in respect of any and all products sold and/or
services performed by Parent, Seller or the Subsidiaries on or before the
Closing Date;

(d)           except to the extent specifically provided in Article VIII, all
Liabilities arising out of, relating to or with respect to (i) the employment or
performance of services, or termination of employment or services by Seller or
any of its Affiliates of any individual on or before the Closing Date;
(ii) workers’ compensation claims against Seller or any of its Affiliates that
relate to the period on or before the Closing Date, irrespective of whether such
claims are made prior to or after the Closing or (iii) any Employee Benefit
Plan;

(e)           all Liabilities arising out of, under or in connection with the
Excluded Real Property Leases and any Contracts that are not Purchased Contracts
and, with respect to Purchased Contracts, Liabilities in respect of a breach by
or default of Parent, Seller or any Subsidiary accruing under such Contracts
with respect to any period prior to Closing;

(f)            all Liabilities arising out of, under or in connection with any
indebtedness of Seller or any of the Subsidiaries for borrowed money or any
other indebtedness of Seller or any of its Subsidiaries (including, without
limitation, any Federal Home Loan Bank indebtedness or indebtedness arising from
the issuance of trust preferred securities);

(g)           all Liabilities arising out of, under or in connection with the
Bank’s bank-owned life insurance policies;

17


--------------------------------------------------------------------------------


(h)           all Liabilities for (i) Transfer Taxes; (ii) Taxes of Parent,
Seller or the Subsidiaries; (iii) Taxes that relate to the Purchased Assets or
the Assumed Liabilities for taxable periods (or portions thereof) ending on or
before the Closing Date, including Taxes allocable to Seller and the
Subsidiaries pursuant to Section 11.2; and (iv) payments under any Tax
allocation, sharing or similar agreement (whether oral or written);

(i)            all Liabilities in respect of any pending or threatened Legal
Proceeding, or any claim arising out of, relating to or otherwise in respect of
(i) the operations of Parent, Seller or the Subsidiaries, including, without
limitation, any claim for preferential payment by a bankruptcy trustee in
respect of payments received by Parent, Seller or the Subsidiaries prior to or
on the Closing Date or (ii) any Excluded Asset or Excluded Liability;

(j)            all Liabilities relating to any dispute with any client or
customer of Parent, Seller or the Subsidiaries;

(k)           any derivative Liabilities and Liabilities under any Hedging
Instruments;

(l)            any amounts payable for securities purchased;

(m)          any amounts due to any Affiliate of Seller; and

(n)           all of the escrow accounts related to the Servicing Assets, which
accounts may be assumed pursuant to the Servicing Purchase Agreement and all of
the escrow accounts relating to the subservicing of loans of IXIS Real Estate
Capital, Inc.

2.5           Further Conveyances and Assumptions; Consent of Third Parties.

(a)           From time to time following the Closing and except as prohibited
by Law, Seller shall, or shall cause its Subsidiaries to, make available to
Purchaser such data in personnel records of Transferred Employees as is
reasonably necessary for Purchaser to transition such employees into Purchaser’s
records.

(b)           From time to time following the Closing, Seller and Purchaser
shall, and shall cause their respective Affiliates to, execute, acknowledge and
deliver all such further conveyances, notices, assumptions, releases and
acquittances and such other instruments, and shall take such further actions, as
may be reasonably necessary or appropriate to assure to Purchaser and its
respective successors or assigns, all of the properties, assets, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to
Purchaser under this Agreement and the Seller Documents and to assure to Seller
and its Affiliates and their successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Purchaser under this
Agreement and the Seller Documents, and to otherwise make effective the
transactions contemplated hereby and thereby.

(c)           If the balance due on any Mortgage Loan, Beacon Loan or Lease to
be purchased pursuant to this Agreement has been reduced by Seller as a result
of a payment by check received prior to the Closing, which item is returned
after the Closing, the purchase price applicable to the transferred loan or
lease shall be correspondingly increased, and an amount in cash equal to such
increase shall be paid by Purchaser to Seller promptly upon receipt of funds in
the amount of such returned item.

(d)           Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Permit, certificate, approval,
authorization or other right, which by its terms or by

18


--------------------------------------------------------------------------------


Law is nonassignable without the consent of a third party or a Governmental Body
or is cancelable by a third party in the event of an assignment or purported
assignment (“Nonassignable Assets”) unless and until such consent shall have
been obtained.  Seller shall, and shall cause its Subsidiaries to, use
commercially reasonable efforts to cooperate with Purchaser at its request in
endeavoring to obtain such consents promptly.  To the extent permitted by
applicable Law, in the event consents to the assignment thereof cannot be
obtained, such Nonassignable Assets shall be held, as of and from the Closing
Date, by either Seller or the applicable Subsidiary of Seller for the benefit of
Purchaser and the covenants and obligations thereunder shall be performed by
Purchaser in Seller’s or such Subsidiary’s name and all benefits and obligations
existing thereunder shall be for Purchaser’s account.  Seller shall take or
cause to be taken at Purchaser’s expense such actions in its name or otherwise
as Purchaser may reasonably request so as to provide Purchaser with the benefits
of the Nonassignable Assets and to effect collection of money or other
consideration that becomes due and payable under the Nonassignable Assets, and
Seller or the applicable Subsidiary of Seller shall promptly pay over to
Purchaser all money or other consideration received by it in respect of all
Nonassignable Assets.  As of and from the Closing Date, Seller on behalf of
itself and its Subsidiaries authorizes Purchaser, to the extent permitted by
applicable Law and the terms of the Nonassignable Assets, at Purchaser’s
expense, to perform all the obligations and receive all the benefits of Seller
or its Subsidiaries under the Nonassignable Assets and appoints Purchaser its
attorney-in-fact to act in its name on its behalf or in the name of the
applicable Subsidiary of Seller and on such Subsidiary’s behalf with respect
thereto.

(e)           With respect to all Credit Protection Instruments, all coverage
will continue to be the obligation of the current insurer after the Closing Date
and for the duration of such insurance as provided under the terms of the policy
or certificate to the extent permitted under such Credit Protection Instruments
and without further cost to Seller.  If Purchaser becomes the beneficiary of the
Credit Protection Instruments, Seller and Purchaser agree to cooperate in good
faith to develop a mutually satisfactory method by which the current insurer
will make rebate payments to and satisfy claims of the holders of such Credit
Protection Instruments after the Closing Date.  The parties’ obligations in this
Section 2.5 are subject to any restrictions contained in existing insurance
contracts and to applicable Law.

2.6           Bulk Sales Laws.  Purchaser hereby waives compliance by Seller and
the Subsidiaries with the requirements and provisions of any “bulk-transfer”
Laws of any jurisdiction that may otherwise be applicable with respect to the
sale of any or all of the Purchased Assets to Purchaser; provided, that Seller
agrees (i) to pay and discharge when due or to contest or litigate all claims of
creditors which are asserted against Purchaser or the Purchased Assets by reason
of such noncompliance, (ii) to indemnify, defend and hold harmless Purchaser
from and against any and all such claims in the manner provided in Article X and
(iii) to take promptly all necessary action to remove any Lien which is placed
on the Purchased Assets by reason of such noncompliance.  Any “bulk-transfer”
Law that addresses Taxes shall be governed by Article XI and not by this Section
2.6.

2.7           Purchase Price Allocation.  Not later than 90 days after the
Closing Date, Purchaser shall prepare and deliver to Seller copies of Form 8594
and any required exhibits thereto (the “Asset Acquisition Statement”) allocating
the Purchase Price among the Purchased Assets in accordance with Code Section
1060 and the Treasury Regulations thereunder (and any similar provision of
state, local or foreign Law, as appropriate).  Purchaser shall prepare and
deliver to Seller from time to time revised copies of the Asset Acquisition
Statement (the “Revised Statements”) so as to report any matters on the Asset
Acquisition Statement that need updating (including purchase price adjustments,
if any).  The Purchase Price paid by Purchaser for the Purchased Assets shall be
allocated in accordance with the Asset Acquisition Statement or, if applicable,
the last Revised Statement provided by Purchaser to Seller, and all income Tax
Returns and reports filed by Purchaser and Seller, or their respective
Affiliates shall be prepared consistently with such allocation.  For purposes of
this Section 2.7, the Purchased Assets include the covenant not to compete as
set forth in Section 7.7.

19


--------------------------------------------------------------------------------


2.8           Right to Control Payment.  Purchaser shall have the right, but not
the obligation, to make any payment due from Seller or the Subsidiaries with
respect to any Excluded Liabilities which are not paid by Seller or the
Subsidiaries within seven Business Days following written request for payment
from Purchaser if Purchaser reasonably believes that such payment is necessary
to protect Purchaser’s interest in the Purchased Assets, NetBank Finance and/or
the Assumed Liabilities; provided, that if Seller or the Subsidiaries advise
Purchaser in writing during such seven Business Day period that a good faith
payment dispute exists or Seller or the Subsidiaries have valid defenses to
non-payment with respect to such Excluded Liability, then Purchaser shall not
have the right to pay such Excluded Liability.  Seller and the Subsidiaries
agree to reimburse Purchaser promptly and in any event within seven Business
Days following written notice of such payment by Purchaser for the amount of any
payment made by Purchaser pursuant to this Section 2.8.

2.9           Proration of Certain Expenses.  Subject to Section 11.2 with
respect to Taxes, all expenses and other payments in respect of all rents and
other payments due under the Assumed Real Property Lease and any other leases
constituting part of the Purchased Assets shall be prorated between Seller and
the Subsidiaries, on the one hand, and Purchaser, on the other hand, as of the
Closing Date.  Seller shall be responsible for all rents (including any
percentage rent, additional rent and any accrued tax and operating expense
reimbursements and escalations), charges and other payments of any kind accruing
during any period under the Assumed Real Property Lease or any such other leases
up to and including the Closing Date; provided, that Seller reserves the right
to dispute any Taxes owed with respect to any computer equipment leases assumed
by Purchaser.  Subject to any disputed Tax payments as set forth above,
Purchaser shall be responsible for all such rents, charges and other payments
accruing during any period under the Assumed Real Property Lease or any such
other leases that are Purchased Assets after the Closing Date.  Purchaser shall
pay the full amount of any invoices received by it and shall submit a request
for reimbursement to Seller for Seller’s share of such expenses and Seller shall
pay the full amount of any invoices received by it and Purchaser shall reimburse
Seller for Purchaser’s share of such expenses.

2.10         Receivables.  Seller shall provide reasonable assistance to
Purchaser in the collection of Receivables.  If Seller or any of the
Subsidiaries shall receive payment in respect of Receivables that are included
in the Purchased Assets, then Seller shall promptly forward such payment to
Purchaser.

2.11         Assumption of Deposit Liabilities.

(a)           Purchaser agrees to pay in accordance with law and customary
banking practices all properly drawn and presented checks, drafts and withdrawal
orders presented to Purchaser by mail, through automated teller machines, over
the counter or through the check clearing system or any other clearing system of
the banking industry, by depositors of the accounts assumed, whether drawn on
the checks, withdrawal or draft forms provided by Seller or by Purchaser, and in
all other respects to discharge, in the usual course of the banking business,
the duties and obligations of Seller with respect to the balances due and owing
to the depositors whose accounts are assumed by Purchaser.

(b)           If, after the Closing Date, any depositor, instead of accepting
the obligation of Purchaser to pay the Deposit Liabilities assumed, shall demand
payment from Seller for all or any part of any such assumed Deposit Liabilities,
Seller shall not be liable or responsible for making such payment; provided,
that, for purposes of maintaining relationships with Seller’s Former Depositors,
if Seller shall pay the same pursuant to mutually agreed upon procedures,
Purchaser agrees to reimburse Seller for any such payments, Seller shall not be
deemed to have made any representations or warranties to Purchaser with respect
to any such checks, drafts or withdrawal orders, and any such representations or
warranties implied by law are hereby expressly disclaimed.  Seller and Purchaser
shall make arrangements to provide for the daily settlement with immediately
available funds by Purchaser of checks, drafts, withdrawal

20


--------------------------------------------------------------------------------


orders, returns and other items presented to and paid by Seller within 60 days
after the Closing Date and drawn on or chargeable to accounts that have been
assumed by Purchaser; provided, however, that Seller shall be held harmless and
indemnified by Purchaser for acting in accordance with such arrangements.

(c)           Effective as of the Closing Date, Seller shall assign its routing
and transit number and its debit card BIN numbers, each as identified on
Schedule 2.11(c) to the Disclosure Letter, to Purchaser, and Purchaser shall
employ the routing and transit number with respect to the Deposit Liabilities
and transactions relating thereto.  Purchaser and Seller agree, at Seller’s cost
and expense to notify Seller’s Former Depositors affected thereby, on or before
the Closing, in a form and on a date mutually acceptable to Seller and
Purchaser, of Purchaser’s assumption of Deposit Liabilities.  In addition,
Purchaser and Seller will jointly notify Seller’s affected depositors by letter
of the pending assignment of Seller’s deposit accounts to Purchaser, which
notice shall be at Seller’s cost and expense and in a form mutually agreeable to
Seller and Purchaser.  The Purchaser may provide, at its sole expense, such
customers with notices of changes in terms and other information regarding the
transaction contemplated hereby.  The parties shall cooperate and coordinate
such notices and shall, to the extent practicable, combine mailings and share
the costs of any combined mailings.

(d)           Purchaser agrees to pay promptly to Seller an amount equivalent to
the amount of any checks, drafts or withdrawal orders credited to assumed
Deposit Liabilities as of the Closing that are returned to Seller after the
Closing.

(e)           On and after the Deposit Conversion Date, Purchaser will assume
and discharge Seller’s duties and obligations in accordance with the terms and
conditions and Laws, rules and regulations that apply to the certificates,
accounts and other Deposit Liabilities assumed pursuant to this Agreement at
such Closing.

(f)            On and after the Deposit Conversion Date, Purchaser will maintain
and safeguard in accordance with applicable Law and sound banking practices, all
account documents, deposit contracts, signature cards, deposit slips, canceled
items and other records related to the Deposit Liabilities assumed under this
Agreement, subject to Seller’s right of access to such records as provided in
this Agreement.

(g)           Seller will be entitled to impose normal fees and service charges
on a per item basis through Closing, but Seller will not impose periodic fees or
blanket charges in connection therewith.

(h)           After the Closing, Purchaser shall collect from Seller’s Former
Depositors amounts equal to any debit card chargebacks connected with a Deposit
Liability, and any Visa, MasterCard or other debit card chargebacks under the
MasterCard and Visa Merchant Agreements or other chargeback agreements between
Seller and Seller’s Former Depositors or amounts equal to any deposit items
returned to Seller after the Closing which were honored by Seller prior to the
Closing and remit such amounts so collected to Seller.  Purchaser agrees to
immediately remit to Seller any funds held in the Depositor’s related
transferred account of Seller’s Former Depositor when the Purchaser receives
such notice from Seller, up to the amount of the charged back or returned item
that had been previously credited by Seller, if such funds are available at the
time of notification by Seller to Purchaser of the charged back or returned
item.  Notwithstanding the foregoing, Purchaser shall have not duty to remit
funds for any item or charge that has been improperly returned or charged to
Seller.  

(i)            Any cash items paid by Seller and not cleared prior to the
Closing Date shall be the responsibility of Seller.

21


--------------------------------------------------------------------------------


ARTICLE III

CONSIDERATION

3.1           Purchase Price.  The purchase price (the “Purchase Price”) shall
be an amount equal to the sum of (i) the Aggregate Purchased Loan Value; less
(ii) the amount of the Deposit Liabilities (the “Deposit Liabilities Amount”);
plus (iii) the Book Value of the Purchased Assets set forth in Section 2.1(a) as
of the Closing Date and the Book Value of the Leases Held For Investment
(collectively, the “NetBank Finance Purchased Assets”) net of the Assumed
Liabilities set forth in Section 2.3(a) as of the Closing Date (the “NetBank
Assumed Liabilities”) (collectively, the “NetBank Finance Book Value”); plus
(iv) Five Million Dollars ($5,000,000) (the “Premium”).  The Purchaser shall
withhold the Holdback Amount, which is being held back pursuant to the holdback
agreement in the form attached hereto as Exhibit B (the “Holdback Agreement”).

3.2           Estimated Purchase Price.

(a)           Seller shall furnish to Purchaser, at least 10 days prior to the
Closing, a statement (the “Estimated Closing Statement”) reflecting (i) the
estimated unpaid balances of the Purchased Loans as of the Closing Date and the
estimated Aggregate Purchased Loan Value (the “Estimated Aggregate Purchased
Loan Value”), (ii) the estimated Deposit Liabilities Amount, and (iii) the
estimated NetBank Finance Book Value in a form with sufficient detail to itemize
assets and liabilities (the “Estimated NetBank Finance Book Value”).  The Seller
shall furnish to Purchaser a statement detailing the estimated calculation of
the Purchase Price (“Preliminary Purchase Price Estimate”), which shall equal
the sum of (1) the sum of clauses (i) through (iii) in the immediately preceding
sentence; plus (2) the Premium.

(b)           On the Closing Date, Seller shall update the Preliminary Purchase
Price Estimate to reflect the Aggregate Purchased Loan Value, the Deposit
Liabilities Amount and the NetBank Finance Book Value each as of the night prior
to Closing after the completion of nightly processing (the “Pricing
Adjustment”).  The Estimated Purchase Price shall be the Preliminary Purchase
Price Estimate, as adjusted by the Pricing Adjustment.

3.3           Closing Payment.  The closing payment (the “Closing
Payment”) shall be equal to the Estimated Purchase Price less the Holdback
Amount.  In the event that the Closing Payment is a positive amount, the Closing
Payment will be paid by Purchaser at the Closing by wire transfer of immediately
available funds to an account of Seller designated to Purchaser at least five
Business Days prior to the Closing.  In the event that the Closing Payment is a
negative amount, the Closing Payment will be paid by Seller at the Closing by
wire transfer of immediately available funds to an account of Purchaser
designated to Seller at least five Business Days prior to the Closing.

3.4           Final Purchase Price .  As soon as practicable after the Closing,
but in no event later than 45 days after the Closing Date, Purchaser will
prepare (or cause to be prepared) and deliver to Seller a statement as of the
close of business on the Closing Date (the “Final Closing Statement”) based on
updated electronic data files and balance sheet information setting forth
(i) the Aggregate Purchased Loan Value, (ii) the Deposit Liabilities Amount and
(iii) the NetBank Finance Book Value (including changes in the unpaid balances
of the Leases Held for Investment) as of the Closing Date with a calculation of
the Purchase Price based on the sum of (1) the sum of clauses (i) through
(iii) of this sentence, plus (2) the Premium (the “Final Purchase Price”). The
Final Purchase Price will be prepared using the methodologies set forth in this
Agreement including the schedules hereto and, in the case of Book Value
determinations, by applying the same accounting principles and procedures as are
contemplated by the definition of Book Value as contained herein.  No later than
five Business Days after the delivery of the Final Closing Statement:

22


--------------------------------------------------------------------------------


(a)           if the Estimated Purchase Price is greater than the Final Purchase
Price, and the amount of such difference is greater than the Purchase Price
Holdback Amount, then the Purchase Price Holdback Amount shall be reduced to
zero and Seller shall pay to Purchaser the amount by which the difference
between the Estimated Purchase Price and Final Purchase Price exceeds the
Purchase Price Holdback Amount, plus simple interest on the amount of such
difference from the Closing Date to the date of payment at an interest rate
equal to six percent (6.0%) per annum by wire transfer of immediately available
funds to such account or accounts of Purchaser designated pursuant to Section
3.3;

(b)           if the Estimated Purchase Price is greater than the Final Purchase
Price, and the amount of such difference is less than the Purchase Price
Holdback Amount, then the Purchase Price Holdback Amount shall be reduced by the
amount of such difference and any remaining Purchase Price Holdback Amount shall
be paid by Purchaser to Seller to such account or accounts of Seller designated
pursuant to Section 3.3; or

(c)           if the Final Purchase Price is greater than the Estimated Purchase
Price, then (A) Purchaser shall pay to Seller the amount of the difference
between the Estimated Purchase Price and the Final Purchase Price, plus simple
interest on the amount of such difference from the Closing Date to the date of
payment at an interest rate equal to six percent (6.0%) per annum and (B) the
Purchase Price Holdback Amount shall be disbursed to Seller, in each case by
wire transfer of immediately available funds to such account or accounts of
Seller designated pursuant to Section 3.3.

3.5           Holdback Amount.  On the Closing Date, the Purchaser shall
withhold or be paid by Seller in accordance with Section 3.3: (a) the Purchase
Price Holdback Amount for disbursement in accordance with the terms of this
Agreement and which will be held for purposes of adjustment between the
Estimated Purchase Price and the Final Purchase Price, and (b) the
Indemnification Holdback Amount which will be held for purposes of making
indemnification payments pursuant to Article X. Purchaser and Seller agree that
the Holdback Amount is part of the consideration paid to Seller and the
obligation to pay the Holdback Amount to Seller is absolute and unconditional,
subject only to the terms and conditions of this Agreement.  The remaining
Indemnification Holdback Amount shall be released to Seller within five Business
Days following the third anniversary of the Closing by wire transfer of
immediately available funds to such account or accounts of Seller as Seller
specifies in writing to Purchaser in the manner specified herein for the
delivery of notices; provided, that if Purchaser has submitted a notice for
indemnification on or prior to the third anniversary of the Closing and such
indemnification claim is not finally determined until after the third
anniversary of the Closing, then the Indemnification Holdback Amount shall
remain subject to indemnification claim and any remaining portion of the
Indemnification Holdback Amount shall not be released to Seller until after such
indemnification claim shall have been finally determined and any indemnification
payments to Purchaser have been made.

ARTICLE IV

CLOSING AND TERMINATION

4.1           Closing Date.  Subject to the satisfaction of the conditions set
forth in Sections 9.1 and 9.2 hereof (or the waiver thereof by the party
entitled to waive that condition), the closing of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities provided for in
Article II hereof (the “Closing”) shall take place at the offices of Alston &
Bird LLP located at the Atlantic Building, 950 F Street N.W. Washington, D.C.
20004 (or at such other place as the parties may designate in writing) at 10:00
a.m. (New York City time) on a date to be specified by the parties, which date
shall be no later than the third Business Day after satisfaction or waiver of
the conditions set forth in Article IX (other than conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions), unless another time or date, or both, are agreed to
in writing by the parties

23


--------------------------------------------------------------------------------


hereto.  The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date.”

4.2           Termination of Agreement.  This Agreement may be terminated prior
to the Closing as follows:

(a)           At the election of Seller or Purchaser on or after August 31, 2007
if the Closing shall not have occurred by the close of business on such date;
provided, that the terminating party is not in material breach of any of its
representations, warranties, covenants or agreements hereunder;

(b)           by mutual written consent of Seller and Purchaser;

(c)           by Seller or Purchaser if there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby, it being agreed that the parties hereto shall
promptly appeal any adverse determination which is appealable (and pursue such
appeal with reasonable diligence);

(d)           by Purchaser upon written notice from Purchaser to Seller that
there has been an event, change, occurrence or circumstance that has had or has
a reasonable likelihood of having a Material Adverse Effect;

(e)           by Purchaser upon written notice from Purchaser to Seller if
Seller, Parent or Market Street files bankruptcy, becomes insolvent or is the
subject of any involuntary bankruptcy or receivership proceeding;

(f)            by Purchaser upon written notice from Seller to Purchaser that
Seller or any of Seller’s Affiliates has executed or entered into an agreement
that would result in an Acquisition Transaction;

(g)           by Purchaser, if there shall have been a breach by any Seller of
any representation, warranty, covenant or agreement of such Seller set forth in
this Agreement, which breach would give rise to a failure of a condition set
forth in Sections 9.1(a), or 9.1(b) and is incapable of being cured or, if
capable of being cured, shall not have been cured within ten Business Days
following receipt by Seller of written notice of such breach from Purchaser; or

(h)           by Seller, if there shall have been a breach by Purchaser of any
representation, warranty, covenant or agreement of Purchaser set forth in this
Agreement, which breach would give rise to a failure of a condition set forth in
Sections 9.2(a) or 9.2(b) and is incapable of being cured or, if capable of
being cured, shall not have been cured within ten Business Days following
receipt by Purchaser of notice of such breach from Seller.

4.3           Effect of Termination.  In the event that this Agreement is
validly terminated as provided herein, then each of the parties shall be
relieved of their duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without liability to
Purchaser or Seller; provided, that (a) if this Agreement is terminated by
Purchaser pursuant to Section 4.2(e) (other than in connection with any
involuntary bankruptcy or receivership), Section 4.2(f) or Section 4.2(g), and
within 12 months after such termination, Seller executes an agreement that would
result in an Acquisition Transaction, then Seller shall, in addition to any
other Liabilities accruing hereunder, pay to Purchaser within five Business Days
of consummation of such Acquisition Transaction (i) the cost of all filing or
other fees paid by Purchaser to any Governmental Body in respect of the
transactions contemplated by

24


--------------------------------------------------------------------------------


this Agreement and (ii) an amount equal to $6,000,000; (b) the obligations of
the parties set forth in this Section 4.3 and Articles X and XII hereof shall
survive any such termination and shall be enforceable hereunder; and (c) nothing
in this Section 4.3 shall relieve Purchaser or Seller of any Liability for a
breach of this Agreement, the representations, warranties or covenants of
Purchaser or Seller contained in this Agreement or in any Seller Documents or
Purchaser Documents prior to the effective date of such termination.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Letter provided by Seller to Purchaser as
of the date of this Agreement (the “Disclosure Letter”), Seller hereby
represents and warrants to Purchaser that:

5.1           Organization and Good Standing.

(a)           Seller and Market Street are duly organized, validly existing and
in good standing under the laws of its respective jurisdiction of incorporation
or organization, with full corporate power and authority to conduct its business
as it is now being conducted, to own or use the properties or assets that it
purports to own or use, and, with respect to Seller only, to perform all of its
respective obligations in connection with the Purchased Assets, Assumed
Liabilities, and NetBank Finance. Seller is duly qualified or licensed to do
business as a foreign corporation and is in good standing as a foreign
corporation, in each jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such licensing, qualification or good standing, except for such
failures to so qualify that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Seller.

(b)           Seller has made available or delivered to Purchaser a true and
complete copy of its certificates of incorporation and bylaws (or equivalent
organizational documents), each as amended to date, and such documents are in
full force and effect.

5.2           Authorization of Agreement.  Seller has all requisite corporate
power, authority and legal capacity to execute and deliver this Agreement and
the Seller Documents and Seller has all requisite corporate power, authority and
legal capacity to execute and deliver each other agreement, document, or
instrument or certificate to be executed by Seller and delivered to Purchaser
pursuant to this Agreement (the “Seller Documents”), to perform their respective
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Seller Documents and the consummation of the transactions contemplated
hereby and thereby have been approved by the Board of Directors of Parent and
have been duly authorized by all requisite corporate action on the part of
Seller and no other corporate action is required by Seller and its Affiliates
for the authorization and execution of this Agreement and the Seller Documents
and the transactions contemplated hereby and thereby.  This Agreement has been,
and each of the Seller Documents will be at or prior to the Closing, duly and
validly executed and delivered by the Bank and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of Seller, as the case may
be, enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).  The fair value of
the Purchased Assets as of the date of the most recent available financial
information does not exceed two-thirds

25


--------------------------------------------------------------------------------


of the fair value of the assets of Parent on a consolidated basis.  The portion
of Parent’s consolidated revenues for the year ended December 31, 2006
represented or produced by the Purchased Assets does not exceed two-thirds of
Parent’s consolidated revenues for the year ended December 31, 2006.

5.3           Conflicts; Consents of Third Parties.

(a)           Except as set forth on Schedule 5.3(a) to the Disclosure Letter,
none of the execution and delivery by Seller of this Agreement or by Seller of
the Seller Documents, the consummation of the transactions contemplated hereby
or thereby, or compliance by Seller with any of the provisions hereof or thereof
will conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or give rise to any obligation of Seller to make any payment under, or to
the increased, additional, accelerated or guaranteed rights or entitlements of
any Person under, or result in the creation of any Liens upon any of the
properties or assets of Seller or the Subsidiaries under, any provision of:
(i) the certificate of incorporation and by-laws or comparable organizational
documents of a Seller; (ii) any Contract or Permit to which a Seller or any
Subsidiary is a party or by which any of the properties or assets of Seller;
(iii) any Order of any Governmental Body applicable to Seller or by which any of
the properties or assets of Seller are bound; or (iv) any applicable Law.

(b)           No consent, waiver, approval, Permit or authorization of, or
filing with, or notification to, any Person or Governmental Body is required on
the part of Seller in connection with (i) the execution and delivery of this
Agreement or the Seller Documents, the compliance by Seller with any of the
provisions hereof or thereof, the consummation of the transactions contemplated
hereby or thereby or the taking by Seller of any other action contemplated
hereby or thereby or (ii) the continuing validity and effectiveness immediately
following the Closing of any Contract or Permit of Seller, except (A) for
(1) filings of applications and notices with, receipt of approvals or
nonobjections from, and expiration of related waiting periods required by the
OTS and the Federal Deposit Insurance Corporation (“FDIC”) and (2) compliance
with the applicable requirements of the HSR Act(1) and (B) as set forth on
Schedule 5.3(b) to the Disclosure Letter.

5.4           Financial Statements.

(a)           Seller has delivered to Purchaser copies of (i) the audited
consolidated balance sheet of Parent, the Bank and the Subsidiaries as at
December 31, 2005 and the related audited consolidated statements of income and
of cash flows of Parent, the Bank and the Subsidiaries for the year then ended
and (ii) the unaudited consolidated balance sheets of Parent, the Bank and the
Subsidiaries as at December 31, 2006 and each month end from January 2007
through April 2007 and the related consolidated statements of income and cash
flows of Parent, the Bank and the Subsidiaries for the periods ending
December 31, 2006 and each month end from January 2007 through April 2007 (such
audited and unaudited statements, including the related notes and schedules
thereto, are referred to herein as the “Financial Statements”).  Except as
adjustments are required by Parent’s or Seller’s interdependent auditor in
connection with the audited consolidated balance sheets of Parent, the Bank and
the Subsidiaries as of December 31, 2006, each of the Financial Statements is
complete and correct in all material respects, has been prepared in accordance
with GAAP consistently applied without modification of the accounting principles
used in the preparation thereof throughout the periods presented, subject, in
the case of unaudited Financial Statements, to normal recurring year-end
adjustments (the effect of which

--------------------------------------------------------------------------------

(1)           HSR Act filing requirement to be discussed with Seller’s counsel.

26


--------------------------------------------------------------------------------


will not, individually or in the aggregate, be material in amount or effect) and
the absence of notes (that, if presented, would not differ materially from those
included in the audited Financial Statements), and presents fairly in all
material respects the consolidated financial position, results of operations and
cash flows of Parent, the Bank and the Subsidiaries as at the dates and for the
periods indicated.  As of their respective dates, the Financial Statements did
not, and any financial statements subsequent to the date hereof will not,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading.

For the purposes hereof, the unaudited consolidated balance sheet of Parent, the
Bank and the Subsidiaries as at March 31, 2007 is referred to as the “Balance
Sheet” and March 31, 2007 is referred to as the “Balance Sheet Date.”

(b)           Seller, Parent and Market Street make and keep books, records and
accounts which, in reasonable detail, accurately and fairly reflect the
acquisitions and dispositions of their respective assets.  Seller and the
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurances that:  (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit the preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the actual levels at reasonable intervals and appropriate action is taken with
respect to any differences.  The Financial Statements were compiled and will be
compiled from and are and will be in accordance with the books and records of
Seller and the Subsidiaries. The books and records (including the books of
account, minute books, stock record books and other records) of Seller and the
Subsidiaries, all of which have been made available to Purchaser, are true and
complete, have been maintained in accordance with sound business practices and
accurately present and reflect in all material respects all of the transactions
and actions therein described. At the Closing, all of those books and records
shall be in the possession of Seller.

(c)           The financial projections regarding NetBank Finance provided by
Seller to Purchaser prior to the date hereof were reasonably prepared on a basis
reflecting the best estimates, assumptions and judgments of management of
Seller, at the time provided to Purchaser and as of the date hereof, as to the
future financial performance of NetBank Finance.

(d)           Seller has provided to Purchaser copies of all issued auditors’
reports, letters to management regarding accounting practices and systems of
internal control, and responses to such letters from management, in each case to
the extent relating to the Purchased Assets and NetBank Finance and the
operation thereof, whether the same are issued to a Seller or any of its
Affiliates.

(e)           Except as contemplated by this Agreement, since April 30, 2007,
there has been no change in the condition (financial or otherwise), business,
operations, assets or liabilities of Seller or any of its Subsidiaries that has
had, or could reasonably be expected to have either individually or in the
aggregate, a Material Adverse Effect.

5.5           No Undisclosed Liabilities.  Seller does not have any
indebtedness, obligations or Liabilities of any kind other than those that do
not arise out of or relate to the Purchased Assets, Assumed Liabilities or
NetBank Finance.

5.6           Title to Purchased Assets; Sufficiency.  Seller owns and has good
and marketable title to each of the Purchased Assets, free and clear of all
Liens other than Permitted Exceptions.  Except as set forth on Schedule 5.6 to
the Disclosure Letter, the Purchased Assets are sufficient for Purchaser to

27


--------------------------------------------------------------------------------


conduct the business of NetBank Finance from and after the Closing Date without
interruption and in the Ordinary Course of Business.

5.7           Absence of Certain Developments.  Except as contemplated by this
Agreement or as set forth on Schedule 5.7 to the Disclosure Letter, since the
Balance Sheet Date (a) Seller has used and operated the Purchased Assets, and
NetBank Finance only in the Ordinary Course of Business and (b) there has not
been any event, change, occurrence or circumstance that has had or has a
reasonable likelihood of having (i) a Material Adverse Effect or (ii) a
materially adverse effect on the condition (financial or otherwise), assets,
prospects or results of operations of Seller, Parent, or Market Street.  Without
limiting the generality of the foregoing, except as set forth on Schedule 5.7 to
the Disclosure Letter, since the Balance Sheet Date:

(i)            Seller has not incurred any Liabilities of any nature other than
items incurred in the regular and Ordinary Course of Business, consistent with
past practice, or increased (or experienced any change in the assumptions
underlying or the methods of calculating) any bad debt, contingency, or other
reserve;

(ii)           there has not been any damage, destruction or loss, whether or
not covered by insurance, with respect to the Seller Property, or the personal
property that comprises the Purchased Assets or NetBank Finance, having a
replacement cost of more than $50,000 for any single loss or $100,000 for all
such losses;

(iii)          Seller has not (A) increased the salary, bonus or other
compensation (other than compensation increases not exceeding five percent
(5.0%) per annum and otherwise made in the Ordinary Course of Business) of any
Employee; (B) increased the benefits, waivers or variations for the benefit of
any such Employee, or otherwise amended, or made payments or grants of awards
that were not required, under any Employee Benefit Plan, or adopted or executed
of any new Employee Benefit Plan (other than any such events in the Ordinary
Course of Business); or (C) established, assumed, adopted or amended any
collective bargaining agreement or recognized any labor organization as the
collective bargaining representative of any Employees;

(iv)          Seller has not executed any employment, severance, change in
control or similar agreements, other than in the Ordinary Course of Business;

(v)           Seller has not made or rescinded any election relating to Taxes,
settled or compromised any claim, action, suit, litigation, proceeding,
arbitration, investigation, audit or controversy relating to Taxes, or except as
may be required by applicable Law, made any change to any of its methods of
reporting income or deductions for federal income tax purposes from those
employed in the preparation of its most recently filed Tax Returns, in each
case, to the extent related to the Purchased Assets or NetBank Finance;

(vi)          there has not been any material change in the (A) business
organization of NetBank Finance (including all agency, brokerage and similar
relationships of NetBank Finance; (B) services provided by the advisors,
managers, officers, Employees, underwriters, agents, brokers or sales
representatives of NetBank Finance or; (C) relationships and goodwill with
customers, suppliers, correspondents, investors, credit enhancers, attorneys,
licensors, landlords, creditors, employees, agents, brokers, and others having
business relationships with NetBank Finance; or (D) existing levels of insurance
coverage of Seller;

(vii)         Seller has not failed to promptly pay and discharge current
Liabilities except for Liabilities not material in amount that are disputed in
good faith by appropriate proceedings;

28


--------------------------------------------------------------------------------


(viii)        Seller has not sold, assigned, transferred, conveyed, leased or
otherwise disposed of any assets of Seller or any Subsidiary that were material
to the Purchased Assets or NetBank Finance, except for assets acquired or sold,
assigned, transferred, conveyed, leased or otherwise disposed of in the Ordinary
Course of Business;

(ix)           Seller has not written up the value of any Purchased Assets with
a book value on the Balance Sheet in excess of $5,000, determined as collectible
any Receivable in excess of $50,000, or any portion thereof in excess of
$25,000, which were previously considered uncollectible, or written off as
uncollectible any Receivable or any portion thereof, except for write-downs,
write-ups, and write-offs in the Ordinary Course of Business, none of which is
material in amount;

(x)            Seller has not instituted or settled any material Legal
Proceeding affecting the Purchased Assets or Assumed Liabilities;

(xi)           Seller has not granted any license or sublicense of any rights
under or with respect to any Purchased Intellectual Property;

(xii)          Seller has not agreed, committed, arranged or entered into any
understanding to do anything set forth in this Section 5.7.

5.8           Taxes.  There are no Liens relating or attributable to Taxes with
respect to, or in connection with, the Purchased Assets, the Assumed Liabilities
or NetBank Finance.  Insofar as factual matters relating to Seller or its
respective Subsidiaries are concerned, there is no basis for the assertion of
any claim for Taxes which, if adversely determined, would or is reasonably
likely to result in the imposition of any Lien on the Purchased Assets, the
Assumed Liabilities or NetBank Finance or otherwise adversely affect Purchaser,
or Seller or their use of such assets.

5.9           Real Property.

(a)           The Seller Property and the buildings, fixtures and improvements
thereon owned or leased by a Seller are in good operating condition and repair
(subject to normal wear and tear).  Seller has delivered or otherwise made
available to Purchaser true, correct and complete copy of the Assumed Real
Property Lease, together with all amendments, modifications or supplements
thereto, including any assignments thereof, and each and every instrument
constituting the Assumed Real Property Lease, including all of said amendments,
modifications, supplements and assignments, is accurate and completely
identified in Schedule 5.9(a) to the Disclosure Letter.

(b)           Seller has a valid and enforceable leasehold interest under the
Assumed Real Property Lease, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).  The Assumed Real Property Lease is in full force and effect, and
Seller has not received or given any notice of any default or event that with
notice or lapse of time, or both, would constitute a default by Seller under the
Assumed Real Property Lease and, to the Knowledge of Seller, no other party is
in default thereof, and no party to the Assumed Real Property Lease has
exercised any termination rights with respect thereto.

(c)           Seller has all material certificates of occupancy and Permits of
any Governmental Body necessary or useful for the current use and operation of
the Seller Property, and Seller has fully complied with all material conditions
of the Permits applicable to them.  No default or violation, or event

29


--------------------------------------------------------------------------------


that with the lapse of time or giving of notice or both would become a default
or violation, has occurred in the due observance of any Permit.

(d)           There does not exist any actual or, to the Knowledge of Seller,
threatened or contemplated condemnation or eminent domain proceedings that
affect the Seller Property or any part thereof, and Seller has not received any
notice, oral or written, of the intention of any Governmental Body or other
Person to take or use all or any part thereof.

(e)           Seller has not received any notice from any insurance company that
has issued a policy with respect to the Seller Property requiring performance of
any structural or other repairs or alterations to such Seller Property.

5.10         Tangible Personal Property.

(a)           Seller has good and marketable title to all of the items of
tangible personal property that are or will be Purchased Assets (except as sold
or disposed of subsequent to the date thereof in the Ordinary Course of
Business), free and clear of any and all Liens, other than Permitted
Exceptions.  All such items of tangible personal property are in good condition
and in a state of good maintenance and repair (ordinary wear and tear
excepted) and are suitable for the purposes used.

(b)           Schedule 5.10 to the Disclosure Letter sets forth all leases of
personal property involving annual payments in excess of $10,000 relating to
personal property used by Seller exclusively in connection with NetBank Finance
or by which the properties or assets of NetBank Finance is bound (“Personal
Property Leases”).  All of the items of personal property under the Personal
Property Leases are in good condition and repair and are suitable for the
purposes used, and such property is in all material respects in the condition
required of such property by the terms of the lease applicable thereto during
the term of the lease.  Seller has delivered or otherwise made available to the
Purchaser true, correct and complete copies of the Personal Property Leases,
together with all amendments, modifications or supplements thereto.

(c)           Seller has a valid and enforceable leasehold interest under each
of the Personal Property Leases under which it is a lessee, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Each of the
Personal Property Leases is in full force and effect.  There is no default under
any Personal Property Lease by Seller or, to the Knowledge of Seller, by any
other party thereto, and no event has occurred that with the lapse of time or
the giving of notice or both would constitute a default thereunder.  No party to
any of the Personal Property Leases has exercised any termination rights with
respect thereto.

5.11         Intellectual Property.

(a)           Schedule 5.11(a) to the Disclosure Letter sets forth an accurate
and complete list of all Patents, registered Marks, pending applications for
registration of Marks, unregistered Marks, registered Copyrights, and pending
applications for registration of Copyrights owned by Seller, Parent or any
Subsidiary or used by such entity in the conduct of its business.  Schedule
5.11(a) to the Disclosure Letter lists (i) the jurisdictions in which each such
item has been issued, registered, otherwise arises or in which any such
application for such issuance and registration has been filed and (ii) the
registration or application date, as applicable.

30


--------------------------------------------------------------------------------


(b)           Except as disclosed in Schedule 5.11(b) to the Disclosure Letter,
Seller is the sole and exclusive owner of all right, title and interest in and
to all of the Purchased Intellectual Property and the Purchased Intellectual
Property includes each of the Copyrights in any works of authorship prepared by
or for a Seller that resulted from or arose out of any work performed by or on
behalf of a Seller or by any employee, officer, consultant or contractor of any
of them.  Except as disclosed in Schedule 5.11(b) to the Disclosure Letter, to
the Knowledge of Seller, Seller is the sole and exclusive owners of, or have
valid and continuing rights to use, sell and license, as the case may be, all
Purchased Intellectual Property as the same is used, sold and licensed in its
business as presently conducted and proposed to be conducted, free and clear of
all Liens or obligations to others (except for those specified licenses included
in Schedule 5.11(e) to the Disclosure Letter).

(c)           The Purchased Intellectual Property, the manufacturing, licensing,
marketing, importation, offer for sale, sale or use of any products and services
in connection with the respective business operations of the Seller as presently
and as currently proposed to be conducted in connection with the Purchased
Assets, Assumed Liabilities or NetBank Finance, and the present and currently
proposed business practices, methods and operations of Seller relating to the
Purchased Assets, Assumed Liabilities or NetBank Finance do not infringe,
constitute an unauthorized use, misappropriation or violation of any Copyright,
Trade Secret or other similar right of any Person and, to the Knowledge of
Seller, do not infringe, constitute an unauthorized use of, misappropriate,
dilute or violate any other Intellectual Property or other right of any Person
(including pursuant to any non-disclosure agreements or obligations to which
Seller or any of its Affiliates or any of their present or former employees is a
party).  The Purchased Intellectual Property and the Intellectual Property
Licenses include all of the Intellectual Property necessary and sufficient to
enable Seller to conduct its businesses in the manner in which it is currently
being conducted.

(d)           Except with respect to licenses of commercial off-the-shelf
Software available on reasonable terms for a license fee of no more than
$10,000, and except pursuant to the Intellectual Property Licenses listed in
Schedule 5.11(e) to the Disclosure Letter, Seller is not required, obligated, or
under any Liability whatsoever, to make any payment by way of royalties, fees or
otherwise to any owner, licensor of, or other claimant to any Purchased
Intellectual Property, or other third Person, with respect to the use thereof or
in connection with the conduct of their respective business operations as
currently conducted or proposed to be conducted.

(e)           Schedule 5.11(e) to the Disclosure Letter sets forth a complete
and accurate list of all Contracts, excluding Contracts for off-the-shelf
Software available on reasonable terms for a license fee of no more than
$10,000, related to the Purchased Assets, Assumed Liabilities and NetBank
Finance (i) to which Seller is a party (A) granting any Intellectual Property
License, (B) containing a covenant not to compete or otherwise limiting its
ability to (x) exploit fully any of the Purchased Intellectual Property or
(y) conduct their respective business operations in any market or geographical
area or with any Person or (ii) to which Seller is a party containing an
agreement to indemnify any other Person against any claim of infringement,
unauthorized use, misappropriation, dilution or violation of Intellectual
Property.

(f)            Each of the licenses for Purchased Intellectual Property and
Intellectual Property Licenses is in full force and effect and is the legal,
valid and binding obligation of the Seller, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).  Seller
is not in default under any Intellectual Property License, nor, to the Knowledge
of Seller, is any other party to an Intellectual Property License in default
thereunder, and no event has occurred that with the lapse of time or the giving
of notice or both would constitute a default thereunder.  No party to any of the
Intellectual Property Licenses has exercised any termination rights

31


--------------------------------------------------------------------------------


with respect thereto.  Seller has, and will transfer to Purchaser at the
Closing, good and valid title to the Intellectual Property Licenses, free and
clear of all Liens other than Permitted Exceptions.  Seller has delivered or
otherwise made available to Purchaser true, correct and complete copies of all
of the Intellectual Property Licenses, together with all amendments,
modifications or supplements thereto.

(g)           No Trade Secret or any other non-public, proprietary information
included in the Purchased Assets material to respective businesses of the Seller
as presently conducted and proposed to be conducted has been authorized to be
disclosed or has been actually disclosed by Seller to any of their employees or
any third Person other than pursuant to a non-disclosure agreement restricting
the disclosure and use of the Purchased Intellectual Property.  Seller has taken
adequate security measures to protect the secrecy, confidentiality and value of
all the Trade Secrets included in the Purchased Intellectual Property and any
other non-public, proprietary information included in the Purchased Technology,
which measures are reasonable in the industries in which Seller operates.  Each
employee, consultant and independent contractor of Seller has entered into a
written non-disclosure and invention assignment agreement with them in a form
reasonably acceptable to them and provided to Purchaser prior to the date
hereof.

(h)           As of the date hereof, neither Seller nor Parent is the subject of
any pending or, to the Knowledge of Seller or Parent, threatened Legal
Proceedings which involve a claim of infringement, unauthorized use,
misappropriation, dilution or violation by any Person against Seller or Parent
or challenging the ownership, use, validity or enforceability of any Purchased
Intellectual Property.  Neither Seller nor Parent has received written
(including by electronic mail) notice of any such threatened claim and, to the
Knowledge of Seller or Parent, there are no facts or circumstances that would
form the basis for any such claim or challenge.  The Purchased Intellectual
Property, and all of Seller’s or Parent’s rights in and to the Purchased
Intellectual Property, are valid and enforceable.

(i)            Except as disclosed on Schedule 5.11(i) to the Disclosure Letter,
to the Knowledge of Seller, no Person is infringing, violating, misusing or
misappropriating any Purchased Intellectual Property, and no such claims have
been made against any Person by Seller.

(j)            There are no Orders to which Seller is a party or by which it is
bound which restrict, in any material respect, any rights to any Purchased
Intellectual Property.

(k)           The consummation of the transactions contemplated hereby will not
result in the loss or impairment of Purchaser’s right to own or use any of the
Purchased Intellectual Property.

(l)            No present or former Employee has any right, title, or interest,
directly or indirectly, in whole or in part, in any material Purchased
Intellectual Property.  To the Knowledge of Seller, no employee, consultant or
independent contractor of Seller is, as a result of or in the course of such
employee’s, consultant’s or independent contractor’s engagement, in default or
breach of any material term of any employment agreement, non-disclosure
agreement, assignment of invention agreement or similar agreement.

(m)          The Purchased Technology represents (a) all of the Software owned
exclusively by Seller that is material to the operation of NetBank Finance and
(b) all other Software used in NetBank Finance that is not exclusively owned by
Seller, excluding commercial-off-the-shelf Software available on reasonable
terms for a license fee of no more than $10,000.

5.12         Material Contracts.

(a)           Schedule 5.12 to the Disclosure Letter sets forth all of the
following Contracts to which Seller or any of the Subsidiaries is a party or by
which Seller or any Subsidiary is bound and that

32


--------------------------------------------------------------------------------


relate to or are used by NetBank Finance, or that relate to the Purchased Assets
or Assumed Liabilities (collectively, the “Material Contracts”):

(i)            Contracts with any Affiliate or current or former officer,
director, stockholder or Affiliate of Seller or any of the Subsidiaries or any
agent, broker or sales representative of Seller or any of the Subsidiaries;

(ii)           Contracts with any labor union or association representing any
employees of Seller or any of the Subsidiaries;

(iii)          Contracts for the sale of any of the assets of Seller or any of
the Subsidiaries or for the grant to any person of any preferential rights to
purchase any of their assets other than in the Ordinary Course of Business and
not material in amount in the aggregate;

(iv)          Contracts for joint ventures, strategic alliances or partnerships
or other Contracts (however named) involving a sharing of profits, losses, costs
or Liabilities by Seller or any of the Subsidiaries with any other Person;

(v)           Contracts prohibiting or limiting the ability of Seller or any of
the Subsidiaries to (A) engage in any line of business, (B) compete with, obtain
products or services from, or provide services or products to, any Person,
(C) carry on or expand the nature or geographical scope of their respective
business operations anywhere in the world or (D) disclose any confidential
information in their possession (and not otherwise generally available to the
public);

(vi)          Contracts relating to the acquisition by Seller or any of the
Subsidiaries of any operating business or the capital stock of any other Person;

(vii)         Contracts relating to incurrence, assumption or guarantee of any
indebtedness in excess of $100,000 or imposing a Lien on any of its assets;

(viii)        Purchased Contracts involving (A) leases by Seller or any of the
Subsidiaries from or to any other Person of any tangible personal property or
real property other than the Leases or (B) purchases or sales by Seller or any
of the Subsidiaries of materials, supplies, equipment or services and which, in
the case of clauses (A) and (B), calls for future payments in excess of $100,000
in any year;

(ix)           Contracts under which Seller or any of the Subsidiaries have made
advances or loans to any other Person other than in the Ordinary Course of
Business;

(x)            Contracts for the employment (including “at will” employment) of,
or providing for a severance, retention, or change in control payment to, any
individual on a full-time, part-time or consulting or other basis, in each case,
providing annual compensation in excess of $100,000;

(xi)           outstanding agreements of guaranty, surety or indemnification,
direct or indirect, by Seller or any of the Subsidiaries;

(xii)          Contracts (or a group of related contracts) which involve the
expenditure of more than $50,000 annually or $100,000 in the aggregate or
require performance by any party more than one year from the date hereof; and

33


--------------------------------------------------------------------------------


(xiii)         Contracts that are otherwise material to the Purchased Assets or
NetBank Finance.

(b)           Each of the Material Contracts and the Purchased Contracts is in
full force and effect and is the legal, valid and binding obligation of the
applicable Seller and/or a Subsidiary, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).  Neither
Seller nor any Subsidiary is in default under any Material Contract or Purchased
Contract, nor, to the Knowledge of Seller, is any other party to any Material
Contract or Purchased Contract in default thereunder, and no event has occurred
that with the lapse of time or the giving of notice or both would constitute a
default thereunder.  No party to any Material Contract or Purchased Contract has
exercised any termination rights with respect thereto.  Seller and its
Subsidiaries have, and will transfer to Purchaser at the Closing, good and valid
title to the Material Contracts, free and clear of all Liens other than
Permitted Exceptions.  Seller has delivered or otherwise made available to
Purchaser true, correct and complete copies of all of the Material Contracts and
all Purchased Contracts, together with all amendments, modifications or
supplements thereto.

5.13         Employee Benefits.

(a)           None of Seller, Parent nor any Subsidiary has any formal
commitment, or intention communicated to employees, to create any additional
Employee Benefit Plan or modify or change any existing Employee Benefit Plan of
Seller.

(b)           With respect to each of the Employee Benefit Plans, Seller has
delivered to Purchaser true and complete copies of each of the following
documents, if applicable: (i) a signed copy of the most recent plan document
(including all amendments thereto); (ii) signed copies of trust documents and
insurance contracts; (iii) the annual reports (Form 5500 and schedules
thereto) filed for the last three years; and (v) the most recent summary plan
description, together with each summary of material modifications.

(c)           Neither Seller nor any ERISA affiliate has ever maintained or
participated in any Employee Benefit Plan which has been subject to Title IV of
ERISA or Code Section 412 or ERISA Section 302, including, without limitation,
any “multiemployer plan” (within the meaning of Section 4001(a)(3) of ERISA). 
An ERISA affiliate for purposes of this Section 5.13 is any person or entity
that would be considered, when combined with a Seller, a single employer
pursuant to Section 414 of the Code.

5.14         Labor.

(a)           There is no labor or collective bargaining agreement with any
union or similar labor organization covering any Employee.

(b)           No petition for certification or union election is existing or
pending with respect to any Employee and no union, labor organization or
collective bargaining unit has sought certification or recognition within the
preceding three (3) years with respect to any Employee.

(c)           All Employees who are not a party to an employee agreement with
Seller or an Affiliate of Seller are at-will employees.

34


--------------------------------------------------------------------------------


(d)           There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the Knowledge of Seller, threatened against or involving Seller or any of the
Subsidiaries involving any Employee.  There are no unfair labor practice
charges, grievances or complaints pending or, to the Knowledge of Seller,
threatened by or on behalf of any Employee.

5.15         Litigation.

(a)           Except as set forth on Schedule 5.15(a) to the Disclosure Letter,
there is no Legal Proceeding pending or, to the Knowledge of Seller, threatened
against Seller or any of its Affiliates (or to the Knowledge of Seller, pending
or threatened, against any of the officers, directors or key employees of
Seller, pending or threatened, against any of the officers, directors or key
employees of Seller or any of its Affiliates relating to NetBank Finance, the
Assumed Liabilities or the Purchased Assets, before any Governmental Body; nor
to the Knowledge of Seller is there any reasonable basis for any such Legal
Proceeding.  Neither Seller nor any Subsidiary are subject to any Order (other
than in the Ordinary Course of Business relating to the Purchased Assets,
Assumed Liabilities or NetBank Finance).  Neither Seller nor any Subsidiary are
engaged in any legal action related to the Purchased Assets, NetBank Finance or
the Assumed Liabilities to recover monies due it or for damages sustained by it
except in the Ordinary Course of Business.

(b)           There are no Legal Proceedings or Orders issued, pending or, to
the Knowledge of Seller, threatened, against Seller or any Subsidiary or any of
their respective assets, at law, in equity or otherwise, in, before, by, or
otherwise involving, any Governmental Body, arbitrator or other Person that
question or challenge the validity or legality of, or have the effect of
prohibiting, preventing, restraining, restricting, delaying, making illegal or
otherwise interfering with, this Agreement, the Seller Documents, the
consummation of the transactions contemplated hereby or thereby or any action
taken or proposed to be taken by Seller pursuant hereto or in connection with
the transactions contemplated hereby or thereby. To the Knowledge of Seller, no
event has occurred or circumstance exists that could reasonably be expected to
give rise to or serve as a basis for the commencement of any such Legal
Proceeding or the issuance of any such Order.

(c)           Except as set forth on Schedule 5.15(c) to the Disclosure Letter,
neither Seller nor any Subsidiary is a party to any written agreement, consent
agreement or memorandum of understanding with or a party to any commitment
letter or similar undertaking with, and the Board of Directors thereof has not
adopted any resolutions at the request of, any Governmental Body that restrict
the conduct of any of their respective business operations or activities or that
are in any manner related to its capital adequacy, its credit policies, its
management, nor have Seller or any Subsidiary been advised by any Governmental
Body that the entity is considering requesting such an agreement, consent
agreement, memorandum of understanding, commitment letter or similar
undertaking, or Board of Directors resolutions.

5.16         Compliance with Laws; Permits.

(a)           Except as set forth on Schedule 5.16(a) to the Disclosure Letter,
and except as set forth in Parent’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2005, its Quarterly Report on Form 10-Q for the quarter
ended September 30, 2006, (without giving effect to any amendment filed after
the date of this Agreement), or any subsequent Current Report on Form 8-K, as it
relates to the Purchased Assets, Assumed Liabilities or NetBank Finance, Seller
(i) conducts its business in compliance with all applicable Laws or to the
employees conducting such businesses; (ii) is in compliance in all material
respects with all Laws of every Governmental Body applicable to its operations
or assets including all licensing, lending, consumer protection and escheat
laws; and (iii) has received, since

35


--------------------------------------------------------------------------------


December 31, 2005, no written notification from any Governmental Body
(A) asserting that it is not in compliance with any of the Laws which such
Governmental Body enforces or (B) threatening to revoke any license, franchise,
Permit or governmental authorization.  Neither Seller nor any Market Street has
received from any Governmental Body, since December 31, 2006, any written or
other notice of or been charged with the violation of any Law.  To the Knowledge
of Seller, neither Seller nor Market Street is under investigation with respect
to the violation of any Law and there are no facts or circumstances which could
form the basis for any such violation.

(b)           Seller and Market Street currently have all Permits which Seller
and Market Street are required to maintain in connection with their respective
business operations and activities as presently conducted.  Seller and Market
Street have made all filings, applications, and registrations with Regulatory
Authorities that are required to be made by it or for it to own, lease, or
operate its material assets and to carry on its business as now conducted and
there has occurred no breach or violation of, or default under any Permit
applicable to its business or employees conducting its business.  Seller and
Market Street have paid all fees and assessments due and payable in connection
therewith.  Neither Seller nor Market Street is in default or violation, and no
event has occurred which, with notice or the lapse of time or both, would
constitute a default or violation, in any material respect of any term,
condition or provision of any Permit to which it is a party, to which the
business operations and activities of Seller and Market Street are subject or by
which its properties or assets are bound and, to the Knowledge of Seller, there
are no facts or circumstances which could form the basis for any such default or
violation.  All applications required to have been filed for the renewal of any
Permit have been duly filed on a timely basis with the appropriate Governmental
Body, and all other filings required to have been made with respect to any
Permit have been duly made on a timely basis with the appropriate Governmental
Body.

(c)           Neither Seller nor Market Street have taken or agreed to take any
action, and to Seller’s Knowledge it is not aware of any fact, circumstance or
reason that (i) is reasonably likely to impede or delay receipt of any Consents
of Regulatory Authorities referred to in Sections 5.3(b) of this Agreement, or
(ii) would result in the imposition of a condition that would reasonably be
expected to result in a Material Adverse Effect.

(d)           Except as set forth in Parent’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2005,  its Quarterly Report on Form 10-Q for the
quarter ended September 30, 2006 (without giving effect to any amendment filed
after the date of this Agreement), or any subsequent Current Report on Form 8-K,
neither Seller nor Market Street are subject to, have been advised or have
reason to believe that it is reasonably likely to become subject to, any written
order, decree, agreement, memorandum of understanding or similar arrangement
with, or a commitment letter or similar submission to, or extraordinary
supervisory letter from, or adopted any extraordinary board resolutions at the
request of, any Governmental Body charged with the supervision or regulation of
financial institutions or issuers of securities or engaged in the insurance of
deposits or the supervision or regulation of it.

5.17         Environmental Matters.  Except as set forth on Schedule 5.17 to the
Disclosure Letter:

(a)           no Hazardous Materials have been used, stored or otherwise handled
in any manner by Seller or any of the Subsidiaries on, in, from or affecting the
Seller Property except in compliance with applicable Environmental Laws;

(b)           to the Knowledge of Seller, no Hazardous Materials have at any
time been released into or stored on or in the Seller Property or any other
properties presently or formerly owned, operated or used by Seller or Market
Street;

36


--------------------------------------------------------------------------------


(c)           Seller has not received any notice of any violations (and, to the
Knowledge of Seller, there are no existing violations) of any applicable Law
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of Hazardous Materials on, in, from or
affecting the Seller Property and there are no Legal Proceedings pending or, to
the Knowledge of Seller, threatened by any Person with respect to any such
violations; and

(d)           the Seller Property is currently being, and have in the past been,
operated by Seller in all material respects in accordance and in compliance with
all applicable Environmental Laws and, to the Knowledge of Seller, all such
property has been operated in the past by third parties in all material respects
in accordance with, and in compliance with, all applicable Environmental Laws.

5.18         Insurance.  Seller and Market Street have insurance policies in
full force and effect for such amounts as are sufficient for all requirements of
Law and all agreements to which Seller or Market Street are a party or by which
they are bound and are for amounts and coverages as are customary for similarly
situated businesses.  No event relating to Seller or Market Street has occurred
which could reasonably be expected to result in a retroactive upward adjustment
in premiums under any such insurance policies or which could reasonably be
expected to result in a prospective upward adjustment in such premiums. 
Excluding insurance policies that have expired and been replaced in the Ordinary
Course of Business, no insurance policy has been cancelled within the last two
(2) years and, to the Knowledge of Seller, no threat has been made to cancel any
insurance policy of Seller or Market Street during such period.  All such
insurance will remain in full force and effect and all such insurance relating
to the Purchased Assets, Assumed Liabilities and NetBank Finance is assignable
or transferable to Purchaser.  No event has occurred, including the failure by
Seller or Market Street to give any notice or information or Seller or Market
Street giving any inaccurate or erroneous notice or information, which limits or
impairs the rights of Seller or Market Street under any such insurance policies.

5.19         Receivables.  All Receivables shown on the Balance Sheet that will
be Purchased Assets will represent valid and enforceable claims against the
representative account debtor and each obligor thereon (if any) and are not
subject to any defenses, counterclaims, or rights of setoff other than those
arising in the Ordinary Course of Business and for which adequate reserves have
been established, and are fully collectible to the extent not reserved for in
the balance sheet on which they are shown.  Except as disclosed on Schedule 5.19
to the Disclosure Letter, such Receivables are owned by Seller and the
Subsidiaries free and clear of all Liens, except for Permitted Exceptions.

5.20         Loan Originations.

(a)           Seller and its Subsidiaries have been, during the last three
years, and are in compliance with all Applicable Requirements, and all
applicable Laws, Agency, investor and Insurer requirements applicable to them,
their assets and their conduct of business, except as would not be materially
adverse to Seller and its Subsidiaries. Except as would not be materially
adverse to Seller and its Subsidiaries, Seller and its Subsidiaries have timely
filed, or will have timely filed by the Closing Date, all reports that any
Governmental Body or Insurer requires that it file with respect to its mortgage
origination business. Neither Seller nor its Subsidiaries have done or caused to
be done, or have failed to do or omitted to be done, any act, the effect of
which would operate to invalidate or materially impair (i) any PMI or commitment
of any private mortgage insurer to insure; (ii) any title insurance policy;
(iii) any hazard insurance policy; (iv) any flood insurance policy; (v) any
fidelity bond, direct surety bond, or errors and omissions insurance policy
required by private mortgage insurers; or (vi) any surety or guaranty agreement,
in each case applicable to the Mortgage Loans or reasonably necessary to the
operation of their respective businesses.   Except as disclosed in Schedule
5.20(a) to the Disclosure Letter, no Agency has indicated to Seller or any of
its Subsidiaries in writing, or to the Knowledge of Seller, in any other manner,
that it has terminated or intends to terminate its relationship with Seller or
any such

37


--------------------------------------------------------------------------------


Subsidiary for poor performance, poor loan quality or concern with respect to
Seller’s or any Subsidiary’s compliance with Laws or that Seller or any of its
Subsidiaries is in default under or not in compliance with respect to any
Applicable Requirements, except as would not, individually or in the aggregate,
be materially adverse to Seller and its Subsidiaries.  The loan origination and
underwriting processes, procedures and guidelines of Seller and its Subsidiaries
are adequate and are consistent with generally accepted industry standards, and
Seller and its Subsidiaries have not taken any action or omitted to take any
action in violation of such loan origination and underwriting processes,
procedures and guidelines with respect to any of the Mortgage Loans or Beacon
Loans.

(b)           Except as set forth on Schedule 5.20(b) to the Disclosure Letter,
the representations and warranties set forth on Exhibit 5.20(b) are true and
correct with respect to each Mortgage Loan other than a Georgia Affordable
Housing Loan or the Habitat Loan.

(c)           Except as set forth on Schedule 5.20(c) to the Disclosure Letter,
the representations and warranties set forth on Exhibit 5.20(c) are true and
correct with respect to each Georgia Affordable Housing Loan and the Habitat
Loan.

(d)           Except as set forth on Schedule 5.20(d) to the Disclosure Letter,
all HELOC Loans with a zero balance of unpaid principal on the Closing Date that
are or will be Purchased Assets have an active line of credit as of the Closing
Date and should not have been closed or terminated in accordance with the terms
thereof.

(e)           As of the Closing Date, all advances made to Mortgagors by any
servicer, Seller or its designee with respect to HELOC Loans have been in strict
accordance with the terms of the related Mortgage and credit line agreement;
further, any servicer, Seller or its designee have not agreed, committed,
arranged or entered into any understanding in connection with such advances
which render the terms of the applicable Mortgage and credit line agreement
unenforceable or which negatively impact Purchaser’s ability to collect all
advances thereunder.

5.21         Beacon Loans and Leases.  The representations and warranties set
forth at Exhibit 5.21 shall be true and correct with respect to each Beacon Loan
other than a Georgia Affordable Housing Loan or the Habitat Loan.

5.22         Related Party Transactions.

(a)           Neither Seller nor the Subsidiaries, any Affiliate of Seller or
any of their respective executive officers, directors or employees (i) own any
direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower from
or has the right to participate in the profits of, any Person which is a
competitor, supplier, customer, landlord, tenant, creditor or debtor of Seller
or any of the Subsidiaries, or a participant in any transaction related to the
Purchased Assets and Assumed Liabilities to which Seller or any of the
Subsidiaries is a party or (ii) is a party to any Contract with Seller or any of
the Subsidiaries related to the Purchased Assets or Assumed Liabilities, except
with respect to clauses (i) and (ii) (A) for ownership interests of 10% or less
of any entity, (B) for business dealings or transactions in the ordinary course
of business at substantially prevailing market prices and on substantially
prevailing market terms, and (C) as set forth on Schedule 5.22 to the Disclosure
Letter.

(b)           Other than as permitted by Regulation W as modified by 12 C.F.R.
563.41, each Contract, agreement, or arrangement between Seller or any of the
Subsidiaries on the one hand, and any Affiliate of Seller or any officer,
director or employee of Seller on the other hand, is on commercially

38


--------------------------------------------------------------------------------


reasonable terms no more favorable to the Affiliate, director, officer or
employee of Seller than what any third party negotiating on an arms-length basis
would reasonably expect.

5.23         Financial Advisors.  Except for Sandler O’Neill LLP, whose fees, if
any, shall be paid by Seller, no Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Seller or any of the Subsidiaries in
connection with the transactions contemplated by this Agreement and no Person is
entitled to any fee or commission or like payment in respect thereof.

5.24         Deposits. 

(a)           All of the deposits are insured by the FDIC to the maximum extent
provided in the rules and regulations of the FDIC.

(b)           All of the deposits were marketed, issued and have been
continuously serviced in compliance with all applicable Laws and the terms of
the deposits themselves, including, without limitation, Laws relating to the
acceptance of deposits, the truth-in-savings act, federal deposit insurance in
general and pass-through insurance in particular (as referenced in 12 C.F.R.
Section 330.14), escheatment and/or abandoned property and, where applicable,
issuance of brokered deposits.

(c)           Seller has provided, or shall provide as soon as reasonably
practicable after the date hereof, to Purchaser all forms that have been used
for the deposits.  All deposits were issued using one of such forms and no other
form, and such forms have not been substantively modified for any of the
deposits other than as set forth in change in terms notifications, copies of
which have been provided to Purchaser.  None of the deposits restricts the
assignment and assumption contemplated by this Agreement and such deposits may
be assigned by Seller without restriction, other than the: (i) requirement of
regulatory approval which is obtained prior to Closing; and (ii) depositors’
rights of withdrawal. 

(d)           Neither Seller nor, to Seller’s Knowledge, any deposit broker has
made any promise, agreement or commitment to any depositor in connection with a
deposit, except in the Ordinary Course of Business in connection with servicing
the deposits and recorded in the Bank’s Books and Records.

(e)           Each deposit is enforceable in accordance with its terms.

(f)            None of the Bank’s certificates of deposit: (i) permit additional
deposits thereto; or (ii) permit early withdrawals except: (A) upon the death or
adjudication of incompetence of the underlying Depositor; or (B) as described in
Schedule 5.24(f) to the Disclosure Letter.  All of the Bank’s certificates of
deposit constitute time deposits for purposes of Regulation D of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Part 204.

(g)           All of the deposits that constitute brokered deposits were issued
in full compliance with Section 29 of the Federal Deposit Insurance Act and 12
C.F.R. Sec. 337.6 and with the terms and conditions of the brokered deposit
agreements under which they were issued and Seller is otherwise in compliance
with the terms and conditions of such agreements.  Such agreements do not
prohibit or restrict the assignment and assumption or substitution contemplated
by this Agreement. 

(h)           Seller and/or a deposit broker, if applicable, have performed all
obligations required to be performed under the deposits up to the Closing Date
and under any additional promises, commitments and agreements made to depositors
and recorded in the Bank’s books and records.  Seller is not in default under
any of the deposits.  Without limiting the generality of the foregoing, Seller
has paid to the depositors all interest that is due and payable on and before
the Closing Date.

39


--------------------------------------------------------------------------------


(i)            Schedule 5.24(i) to the Disclosure Letter accurately reflects the
term and maturity dates of all certificates of deposit, the interest rates on
all deposits, the frequency of paying interest thereon, the identities of
deposit brokers, if any, and the liabilities assumed by Purchaser in respect
thereof.  Schedule 5.24(i) to the Disclosure Letter accurately reflects
notations on or reissuances of Master Certificates for CDs.  Seller has
previously provided to Purchaser a list in electronic form that accurately
represents of all Deposit Liabilities as of April 30, 2007. 

(j)            Seller has timely paid all deposit insurance assessments required
under section of the Federal Deposit Insurance Act and 12 C.F.R., Part 327 and
all assessments, as determined by the FDIC, to pay interest on bonds issued by
the Financing Corporation. 

(k)           No error, omission, negligence, misrepresentation, fraud, identity
theft, or similar occurrence has taken place on the part of the Seller, nor, to
the Knowledge of Seller, a depositor or any deposit broker or any other Person
with respect to the origination or servicing of any Deposit Liability.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller that:

6.1           Organization and Good Standing.  Purchaser is a federal savings
and loan association chartered by the Office of Thrift Supervision (“OTS”), and
is duly organized, validly existing and in good standing under the laws of the
United States.

6.2           Authorization of Agreement.  Purchaser has full corporate power
and authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Purchaser in connection with the consummation of the transactions
contemplated hereby and thereby (the “Purchaser Documents”), and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser.  This
Agreement has been, and each Purchaser Document will be at or prior to the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes, and each Purchaser Document when so
executed and delivered will constitute, legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

6.3           Conflicts; Consents of Third Parties.

(a)           Except as set forth on Schedule 6.3 of the disclosure letter
provided by Purchaser to the Seller as of the date of this Agreement (the
“Purchaser Disclosure Letter”), none of the execution and delivery by Purchaser
of this Agreement or by Purchaser of the Purchaser Documents, the consummation
of the transactions contemplated hereby or thereby, or compliance by Purchaser
with any of the provisions hereof or thereof will conflict with, or result in
any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or give
rise to any obligation of Purchaser to make any payment under, or to the
increased, additional, accelerated or guaranteed rights or

40


--------------------------------------------------------------------------------


entitlements of any Person under, or result in the creation of any Liens upon
any of the properties or assets of Purchaser under, any provision of (i) the
certificate of incorporation and by-laws or comparable organizational documents
of Purchaser; (ii) any Contract or Permit to which a Purchaser is a party or by
which any of the properties or assets of Purchaser is bound; (iii) any Order of
any Governmental Body applicable to Purchaser or by which any of the properties
or assets of a Purchaser are bound; or (iv) any applicable Law, except, in the
case of clauses (ii), (iii) and (iv), for such violations, breaches or defaults
as would not, individually or in the aggregate, have a material adverse effect
on the ability of Purchaser to consummate the transactions contemplated by this
Agreement.

(b)           No consent, waiver, approval, Permit or authorization of, or
filing with, or notification to, any Person or Governmental Body is required on
the part of Purchaser in connection with (i) the execution and delivery of this
Agreement or the Purchaser Documents, the compliance by Purchaser with any of
the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or thereby or the taking by Purchaser of any other action
contemplated hereby or thereby or (ii) the continuing validity and effectiveness
immediately following the Closing of any Contract or Permit of Purchaser, except
(A) (1) filings of applications and notices with, receipt of approvals or
nonobjections from, and expiration of related waiting periods required by the
OTS and the FDIC and (2) compliance with the applicable requirements of the HSR
Act,(2) and (B) as set forth on Schedule 6.3 to the Purchaser Disclosure Letter.

6.4           Litigation.  There are no Legal Proceedings pending or, to the
Knowledge of Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.

6.5           Financial Advisors.  No Person has acted, directly or indirectly,
as a broker, finder or financial advisor for Purchaser in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.

6.6           Financing.  Purchaser has available, and on the Closing Date will
have available, sufficient funds, available lines of credit or other sources of
immediately available funds to enable it to purchase the Purchased Assets and
assume the Assumed Liabilities on the terms and conditions of this Agreement. 
Purchaser’s obligations hereunder are not subject to any conditions regarding
Purchaser’s ability to obtain financing for the consummation of the transactions
contemplated hereby.

ARTICLE VII

COVENANTS

7.1           Access to Information.  Seller shall, and shall cause the
Subsidiaries to, afford Purchaser, its officers, employees, advisors, attorneys,
accountants and representatives reasonable access to make such investigation of
the properties, businesses and operations of Seller and the Subsidiaries and
such examination of the books, records and financial condition of Seller and the
Subsidiaries as it reasonably requests and to make extracts and copies of such
books and records; and access to the members of management and personnel of
Seller and the Subsidiaries.  Any such investigation, examination, discussion
and review shall be conducted during regular business hours and under reasonable
circumstances, and Seller shall cooperate fully therein.  No investigation by
Purchaser prior to or after the date of this Agreement shall diminish or obviate
any of the representations, warranties, covenants or agreements of Seller
contained in this Agreement or the Seller Documents.  In order that Purchaser
may

--------------------------------------------------------------------------------

(2)           HSR Act filing requirement to be discussed with Seller’s counsel.

41


--------------------------------------------------------------------------------


have full opportunity to make such physical, business, accounting and legal
review, examination or investigation as it may reasonably request of the affairs
of Seller and the Subsidiaries, Seller shall cause the officers, employees,
consultants, agents, accountants, attorneys and other representatives of Seller
and the Subsidiaries to cooperate fully with such representatives in connection
with such review and examination.

7.2           Conduct of Operations Pending the Closing.

(a)           Except as otherwise contemplated by this Agreement, by applicable
Law, or with the prior written consent of Purchaser, and solely as it relates
directly or indirectly to NetBank Finance, the Purchased Assets or the Assumed
Liabilities, Seller prior to the Closing Date shall:

(i)            conduct its business and operations only in the Ordinary Course
of Business, including maintaining competitive deposit rates;

(ii)           use its commercially reasonable efforts to (A) preserve its
present business operations, organization (including, without limitation,
management and the sales force) and goodwill of Seller and (B) preserve the
present relationships with Persons having business dealings with Seller
(including, without limitation, customers, suppliers, officers, employees,
underwriters, agents, brokers, sales representatives, correspondents, landlords
and investors);

(iii)          maintain (A) all of the assets and properties of Seller and the
Subsidiaries in their current condition, ordinary wear and tear excepted and
(B) insurance upon all of the assets and properties of Seller and the
Subsidiaries in such amounts and of such kinds comparable to that in effect on
the date of this Agreement;

(iv)          (A) maintain the books, accounts and records of Seller and the
Subsidiaries in the Ordinary Course of Business, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of Seller
and the Subsidiaries;

(v)           comply in all material respects with all applicable Laws;

(vi)          pay all maintenance and similar fees and take all other
appropriate actions as necessary to prevent the abandonment, loss or impairment
of all Purchased Intellectual Property;

(vii)         continue the existing credit collection control of delinquencies
and other policies and practices relating to the conduct of Seller and the
Subsidiaries; and

(viii)        not take any action which would adversely affect the ability of
the parties to consummate the transactions contemplated by this Agreement.

(b)           Except as otherwise contemplated by this Agreement or with the
prior written consent of Purchaser, Seller shall not, and shall not permit the
Subsidiaries to:

(i)            (A) increase the annual level of compensation of any Employee,
(B) grant any unusual or extraordinary bonus, benefit or other direct or
indirect compensation to any Employee, director or consultant, or (C) increase
the coverage or benefits with respect to any

42


--------------------------------------------------------------------------------


Employee available under any Employee Benefit Plan or create or enter into any
new Employee Benefit Plan;

(ii)           make any loan or advance to any Person other than in the Ordinary
Course of Business;

(iii)          incur or assume any indebtedness other than in the Ordinary
Course of Business;

(iv)          subject to any Lien or otherwise encumber or, except for Permitted
Exceptions, permit, allow or suffer to be encumbered, any of the properties or
assets (whether tangible or intangible) of Seller or any of the Subsidiaries;

(v)           except as in accordance with Section 7.6, sell, assign, license,
transfer, convey, lease or otherwise dispose of any assets or properties
(whether real or personal, tangible or intangible) of Seller and the
Subsidiaries;

(vi)          except as in accordance with Section 7.6, enter into or agree to
enter into any merger or consolidation with, any corporation or other entity, or
engage in any new business or invest in, make a loan (other than in the Ordinary
Course of Business), advance or capital contribution to, or otherwise acquire
the securities of any other Person;

(vii)         prior to the Closing Date, cancel or compromise any debt or claim
or waive or release any right of Seller or any of the Subsidiaries;

(viii)        prior to the Closing Date, deviate from or change in any respect
the credit or underwriting policies or collateral eligibility standards of
Seller or any Subsidiary;

(ix)           enter into any transaction or to enter into, modify, amend,
terminate or renew any Contract relating to a Purchased Asset, NetBank Finance
or Assumed Liability which by reason of its size, terms or otherwise is not in
the Ordinary Course of Business;

(x)            enter into any Contract, understanding or commitment that
restrains, restricts, limits or impedes the ability of NetBank Finance, or the
ability of Purchaser, to compete with or conduct any business or line of
business in any geographic area;

(xi)           terminate, amend, restate, supplement or waive any rights under
any (A) Material Contract relating to a Purchased Asset, NetBank Finance or
Assumed Liability or (B) Permit;

(xii)          amend the certificates of organization or incorporation or
by-laws (or other similar governing documents) of Seller or any Subsidiary; or

(xiii)         agree to do anything (A) prohibited by this Section 7.2,
(B) which would make any of the representations and warranties of Seller in this
Agreement untrue or incorrect or (C) that would reasonably be expected to have a
Material Adverse Effect.

7.3           Consents.  Seller shall use (and shall cause each of the
Subsidiaries to use) its reasonable best efforts, and Purchaser shall cooperate
with Seller, to obtain at the earliest practicable date all consents and
approvals required to consummate the transactions contemplated by this
Agreement,

43


--------------------------------------------------------------------------------


including, without limitation, the consents and approvals referred to in Section
5.3(b).  Seller and Purchaser shall equally share the cost of obtaining such
consents and approvals.

7.4           Regulatory Approvals.

(a)           Each of Purchaser and Seller shall use commercially reasonable
efforts to (i) make or cause to be made all filings required of each of them or
any of their respective Subsidiaries or Affiliates under the HSR Act or other
Antitrust Laws with respect to the transactions contemplated hereby as promptly
as practicable and, in any event, within ten days after the date of this
Agreement, (ii) comply at the earliest practicable date with any request under
the HSR Act or other Antitrust Laws for additional information, documents, or
other materials received by each of them or any of their respective Subsidiaries
from the FTC, the Antitrust Division or any other Governmental Body in respect
of such filings or such transactions and (iii) cooperate with each other in
connection with any such filing (including, to the extent permitted by
applicable Law, providing copies of all such documents to the non-filing parties
prior to filing and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the FTC, the Antitrust Division or
other Governmental Body under any Antitrust Laws with respect to any such filing
or any such transaction.  Each of Purchaser on the one hand and Seller on the
other hand shall be responsible for and shall pay one-half of all filing fees
for required filings under the HSR Act.  Each such party shall use commercially
reasonable efforts to furnish to each other all information required for any
application or other filing to be made pursuant to any applicable Law in
connection with the transactions contemplated by this Agreement.  Each such
party shall promptly inform the other parties hereto of any oral communication
with, and provide copies of written communications with, any Governmental Body
regarding any such filings or any such transaction.  Subject to applicable Law,
no party hereto shall independently participate in any formal meeting with any
Governmental Body in respect of any such filings, investigation, or other
inquiry without giving the other parties hereto prior notice of the meeting and,
to the extent permitted by such Governmental Body, the opportunity to attend
and/or participate.  Subject to applicable Law, the parties hereto will consult
and cooperate with one another in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto relating to proceedings under the
HSR Act or other Antitrust Laws.

(b)           Each of Purchaser and Seller shall use commercially reasonable
efforts to resolve such objections, if any, as may be asserted by any
Governmental Body with respect to the transactions contemplated by this
Agreement under the HSR Act, the Sherman Act, as amended, the Clayton Act, as
amended, the Federal Trade Commission Act, as amended, and any other United
States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”).  In
connection therewith, if any Legal Proceeding is instituted (or threatened to be
instituted) challenging any transaction contemplated by this Agreement as in
violation of any Antitrust Law, Seller shall use commercially reasonable
efforts, and Purchaser shall cooperate with Seller and its Affiliates, to
contest and resist any such Legal Proceeding, and to have vacated, lifted,
reversed, or overturned any decree, judgment, injunction or other order whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents, or restricts consummation of the transactions contemplated by this
Agreement, including by pursuing all available avenues of administrative and
judicial appeal and all available legislative action, unless, by mutual
agreement, Purchaser and Seller decide that litigation is not in their
respective best interests.  Each of Purchaser and Seller shall use commercially
reasonable efforts to take such action as may be required to cause the
expiration of the notice periods under the HSR Act or other Antitrust Laws with
respect to such transactions as promptly as possible after the execution of this
Agreement.  Notwithstanding anything to the contrary provided herein, neither
Purchaser nor any of its Affiliates shall be required (i) to hold

44


--------------------------------------------------------------------------------


separate (including by trust or otherwise) or divest any of its businesses,
product lines or assets, or any of the Purchased Assets, (ii) to agree to any
limitation on the operation or conduct of NetBank Finance, or any of Purchaser’s
business or operations, or (iii) to waive any of the conditions to this
Agreement set forth in Section 9.1.

(c)           Without limiting the foregoing, Seller and Purchaser shall
cooperate with the other and use their commercially reasonable efforts to
promptly: (i) file applications and notices, as applicable, with the OTS under
the Bank Merger Act, the Home Owners’ Loan Act, as amended, and the regulations
promulgated thereunder, and obtain approval of, or non-objection to, such
applications and notices, (ii) file any required applications or notices with
any foreign or state banking, insurance or other Regulatory Authorities and
obtaining approval of such applications and notices, (iii) make any notices to
or filings with the Small Business Administration, (iv) make any notices or
filings under the HSR Act, and (v) make any filings with and obtain any consents
and approvals in connection with compliance with the applicable provisions of
the rules and regulations of any applicable industry self-regulatory
organization, or that are required under consumer finance, mortgage banking and
other similar Laws (collectively, the “Regulatory Consents”).

7.5           Further Assurances.

(a)           Subject to Section 7.4, each of Seller and Purchaser shall use
commercially reasonable efforts to (i) take all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.

(b)           Seller and the Subsidiaries shall execute such additional
documents and take such other actions as may be reasonably necessary or
desirable to secure, record or perfect the assignment of the Purchased
Intellectual Property and Purchased Technology to Purchaser and to allow
Purchaser to register, maintain, defend, enforce and otherwise obtain the full
benefits of the Purchased Intellectual Property and Purchase Technology.

(c)           Seller shall cooperate with Purchaser’s efforts to cause each of
the individuals listed on Schedule 7.5(c) to the Disclosure Letter to enter into
mutually acceptable employment agreements prior to the Closing.

(d)           Seller agrees to forward promptly to the Purchaser: (i) any
payments (properly endorsed without recourse as necessary) which are received by
Seller on or after the Closing Date that relate to the Mortgage Loans, Beacon
Loans and Leases and to provide sufficient information so that any such payments
may be properly applied to the extent such information is available to Seller;
and (ii) any notices or other correspondence received on or after the Closing
Date that relate to the Mortgage Loans, Beacon Loans, Leases or other Purchased
Assets.

(e)           (i)  For all Mortgage Loans that are not MERS Loans and except to
the extent otherwise directed by Purchaser, prior to the Closing Date, Seller
shall prepare and, on the Closing Date, Seller shall cause an Assignment of
Mortgage to be properly recorded in each public recording office where mortgage
loans are recorded.  An “Assignment of Mortgage” means an assignment, notice of
transfer or equivalent instrument in recordable form, of the Mortgage, securing
a Mortgage Loan which creates a lien on an estate in fee simple in real
property, that is sufficient under the laws of the jurisdiction wherein the
applicable real property is located to reflect the transfer of such Mortgage to
Purchaser, which assignment, notice of transfer or equivalent instrument may be
in the form of one or more blanket assignments covering the Mortgage Loans
secured by real property located in the same jurisdiction, if

45


--------------------------------------------------------------------------------


permitted by law.  Additionally, Seller shall prior to the Closing prepare and
execute any note endorsements relating to any of the Mortgage Loans.

(ii)  For all Mortgage Loans that are MERS Loans, Seller shall take, at Seller’s
cost and expense, such steps as are necessary to reflect Purchaser as owner of
the underlying Mortgage.

(f)            Seller shall (i) prior to the Closing Date (to be effective as of
the Closing Date), endorse the promissory notes, notes, instruments or other
evidence of indebtedness with respect to the Beacon Loans and Leases in favor of
Purchaser, (ii) prepare, prior to the Closing Date and in such manner as is
necessary to perfect the sale of the Beacon Loans and Leases to the Purchaser
and the proceeds thereof, and on the Closing Date file all UCC-3 forms or other
similar forms or notices that evidence that all UCC-1 financing statements, that
evidence Beacon Loans and Leases in favor of the Bank or its Subsidiaries have
been assigned to Purchaser, (iii) deliver a file-stamped copy to the Purchaser
of each such financing statement (or continuation statement) or other evidence
of such filings (which may, for purposes of this Section, consist of telephone
confirmation of such filings with the file stamped copy of each such filings to
be provided to the Purchaser in due course), as soon as is practicable after
receipt by the Seller thereof, and (iv) prepare and execute all assignments
relating to the Loan Agreements, Lease Agreements and related Ancillary
Documents necessary to assign the Loan Agreements, Lease Agreements and related
Ancillary Documents to Purchaser as of the Closing Date.

(g)           Seller shall deliver to Purchaser audited financial statements for
the year ending December 31, 2006 as soon as practicable.

7.6           No Shop.

(a)           Neither Seller nor any of Seller’s Affiliates will, and will not
permit any of their respective directors, officers, employees, representatives
or agents (collectively, the “Representatives”) to, directly or indirectly,
(i) discuss, negotiate, undertake, authorize, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation, any
transaction involving a merger, consolidation, business combination (excluding a
merger or business combination with Parent or a wholly owned direct or indirect
subsidiary of Parent that is conditioned on the Closing under this Agreement),
purchase, assumption or disposition of any amount of the Purchased Assets,
NetBank Finance, the Deposit Liabilities or the capital stock of Seller
(excluding a merger or business combination with Parent or a wholly owned direct
or indirect subsidiary of Parent that is conditioned on the Closing under this
Agreement) other than the transactions contemplated by this Agreement (an
“Acquisition Transaction”), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person,
any information concerning operations, properties, assets or liabilities of
Seller in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.

(b)           Seller shall notify Purchaser orally and in writing promptly (but
in no event later than 24 hours) after receipt of any proposal or offer from any
Person other than Purchaser to effect an Acquisition Transaction or any request
for non-public information relating to Seller or any of the Subsidiaries or for
access to the properties, books or records of Seller or any Subsidiary by any
Person other than Purchaser.  Such notice shall indicate the identity of the
Person making the proposal or offer, or intending to make a proposal or offer or
requesting non-public information or access to the books and records of Seller,
the material terms of any such proposal or offer, or modification or amendment
to such proposal or offer and copies of any written proposals or offers or
amendments or supplements thereto.  Seller shall keep Purchaser informed, on a
current basis, of any material changes in the status and any material changes or
modifications in the material terms of any such proposal, offer, indication or
request.

46


--------------------------------------------------------------------------------


(c)           Seller shall (and shall cause its Representatives to) immediately
cease and cause to be terminated any existing discussions or negotiations with
any Persons (other than Purchaser) conducted heretofore with respect to any of
the foregoing; provided that Seller may continue discussions that relate to a
merger or business combination with Parent or a wholly owned direct or indirect
subsidiary of Parent that is conditioned on the Closing under this Agreement. 
Seller agrees not to release any third party from the confidentiality and
standstill provisions of any agreement to which Seller or any of the
Subsidiaries is a party.

7.7           Non-Competition; Non-Solicitation; Confidentiality.

(a)           For a period from the date hereof until the third anniversary of
the Closing Date, Seller shall not and shall cause Parent and its Subsidiaries
not to (other than Market Street, the Market Street Joint Ventures, River City
Mortgage Services, LLC and any other joint venture in which Market Street has an
ownership interest or for which Market Street provides origination, marketing,
warehouse or administrative services in the Ordinary Course of Business) not to,
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of any business, whether in
corporate, proprietorship or partnership form or otherwise, engaged in the
business conducted or engaged in by NetBank Finance, accepting any deposits,
originating, purchasing, selling, retaining or servicing any loans or leases
which are of a type originated, purchased, sold, retained or serviced by
Purchaser or Seller, providing any banking or related services or otherwise
competing with Purchaser other than any business or operations relating to the
Excluded Assets (a “Restricted Business”) in North America; provided, however,
that the restrictions contained in this Section 7.7(a) shall not restrict Seller
from acquiring, directly or indirectly, less than 2% of the outstanding capital
stock of any publicly traded company engaged in a Restricted Business. 

(b)           For a period from the date hereof to the third anniversary of the
Closing Date, Seller shall not and each shall cause each Parent and its
Subsidiaries not to, cause, solicit, induce or encourage any Employees who are
or become employees of Purchaser or its Affiliates to leave such employment or
hire, employ or otherwise engage any such individual.

(c)           For a period from the date hereof to the third anniversary of the
Closing Date, Seller shall not, and each shall cause Parent and its Subsidiaries
not to, directly or indirectly, cause, induce or encourage any Person who is an
actual or prospective client, customer, broker, correspondent, supplier, or
licensor of Seller or the Subsidiaries as of the date hereof or of the Closing
Date to terminate or modify any such actual or prospective relationship. 
Further, for a period of three years after the Closing Date, Seller shall not
(i) maintain any list of the Seller’s Former Depositors for the purpose of
marketing loans or attracting deposits, (ii) specifically target and solicit
customers of Seller or Purchaser using any customer or mailing list which
consists primarily of customers of Seller; provided, however, that these
restrictions shall not restrict general mass mailings, telemarketing calls,
statement stuffers and other similar communications directed to all customers of
Seller or Seller’s Affiliates, or to the public or newspaper, radio, television
or Internet advertisements of a general nature or otherwise prevent Seller from
taking such actions as may be required to comply with any applicable Law.

(d)           Confidentiality For a period from the date hereof to the third
anniversary of the Closing Date, Seller shall not and shall cause Parent and its
Subsidiaries and Parent and its and such Subsidiaries’ respective officers, and
directors not to, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than authorized officers, directors and
employees of Purchaser or use or otherwise exploit for its own benefit or for
the benefit of anyone other than the Purchaser, any Confidential Information (as
defined below).  Neither Seller nor its respective officers, directors and
Parent or its Subsidiaries shall have any obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by Law; provided, that in the event disclosure

47


--------------------------------------------------------------------------------


is required by applicable Law, Seller shall, to the extent reasonably possible,
provide Purchaser with prompt notice of such requirement prior to making any
disclosure so that Purchaser may seek an appropriate protective order.  For
purposes of this Section 7.7(d), “Confidential Information” shall mean any
confidential information with respect to the Purchased Assets, Assumed
Liabilities and NetBank Finance including, methods of operation, customers,
customer lists, broker and correspondent lists, products, prices, fees, costs,
Technology, inventions, know-how, Software, marketing methods, plans, personnel,
suppliers, competitors, markets or other specialized information or proprietary
matters.  “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (i) is generally
available to the public on the date of this Agreement or (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible hereunder. 

From and after the date hereof, Seller shall not, and each shall cause its
Subsidiaries and its and such Subsidiaries’ respective officers, and directors
not to, directly or indirectly, disclose, reveal, divulge or communicate to any
Person other than authorized officers, directors and employees of Purchaser or
use or otherwise exploit for its own benefit or for the benefit of anyone other
than the Purchaser, any Trade Secrets (as defined below). 

(e)           The covenants and undertakings contained in this Section 7.7
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of this Section 7.7 will cause irreparable
injury to the parties, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated.  Therefore, Purchaser will
be entitled to an injunction, restraining order or other equitable relief from
any court of competent jurisdiction in the event of any breach of this Section
7.7.  The rights and remedies provided by this Section 7.7 are cumulative and in
addition to any other rights and remedies which Purchaser may have hereunder or
at law or in equity.  In the event that Purchaser were to seek damages for any
breach of this Section 7.7, the portion of the Purchase Price which is allocated
by the parties to the foregoing covenants shall not be considered a measure of
or limit on such damages.

(f)            The parties agree that the covenants contained in this Section
7.7 are reasonable and valid in time and scope and in all other respects.  The
covenants set forth herein shall be considered and construed as separate and
independent covenants.  Should any part or provision of any covenant be held
invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement.  The parties hereto
further agree that, if any court of competent jurisdiction determines that a
specified time period, a specified geographical area, a specified business
limitation or any other relevant feature of this Section 7.7 is unreasonable,
arbitrary or against public policy, then a lesser time period, geographical
area, business limitation or other relevant feature which is determined to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party.

7.8           Preservation of Records.  Subject to this Section 7.8, Seller and
Purchaser each agrees that it shall preserve and keep the records held by it or
its Affiliates relating to the Purchased Assets and Assumed Liabilities for a
period of seven years from the Closing Date and shall make such records and
personnel available to the other as may be reasonably required by such party in
connection with, among other things, any insurance claims by, legal proceedings
against or governmental investigations of Seller or any of their Affiliates or
Purchaser or any of its Affiliates or in order to enable Seller or Purchaser to
comply with its obligations under this Agreement and each other agreement,
document or instrument contemplated hereby or thereby.  Notwithstanding the
foregoing, in the event Seller or Purchaser wish to destroy (or permit to be
destroyed) such records after three years and before seven years, such party may
destroy (or permit to be destroyed) such records without liability or obligation
to the other party provided that such party wishing to destroy the records shall
first give 90 days prior written notice to the other, receipt of which notice
must be acknowledged, and such other party shall have the right at its option
and

48


--------------------------------------------------------------------------------


expense, upon prior written notice given to such party within that 90 day
period, to take possession of the records within 180 days after the date of such
notice.

7.9           Publicity.

(a)           Except for the issuance of a press release upon the signing of
this Agreement, none of Parent, Seller, their Affiliates nor Purchaser shall
issue any press release or public announcement concerning the terms of this
Agreement or the transactions contemplated hereby without obtaining the prior
written approval of the other party hereto, which approval will not be
unreasonably withheld or delayed, unless, in the reasonable judgment of the
respective counsel of such party, disclosure is otherwise required by applicable
Law or by the applicable rules of any stock exchange on which such party’s
securities are traded; provided, that, to the extent required by applicable Law,
such party shall use its reasonable best efforts consistent with such applicable
Law to consult with the other party with respect to the timing and content
thereof.

(b)           Each of Purchaser, Parent and Seller agrees that the terms of this
Agreement shall not be disclosed or otherwise made available to the public and
that copies of this Agreement shall not be publicly filed or otherwise made
available to the public, except where such disclosure, availability or filing is
required by applicable Law and only to the extent required by such Law.  In the
event that such disclosure, availability or filing is required by applicable
Law, each of Purchaser and Seller (as applicable) agrees to use its reasonable
best efforts to obtain “confidential treatment” of this Agreement with the U.S.
Securities and Exchange Commission (or the equivalent treatment by any other
Governmental Body) and to redact such terms of this Agreement the other party
shall request.

7.10         Notice to Borrowers and Lessees.  Purchaser and Seller shall notify
each Mortgagor under the Mortgage Loans of the sale of the Mortgage Loans and
each borrower and guarantor under the Beacon Loans and Leases in accordance with
applicable Laws.  As promptly as reasonably practicable after the Closing Date
or at such other times as may be required by applicable Law, Purchaser and
Seller shall jointly notify the appropriate casualty and title insurance
companies and agents, escrow companies, credit reporting agencies, appraisers
and other service providers that the Mortgage Loans, Beacon Loans and Leases
have been transferred, and instruct such entities to deliver all payments,
notices, insurance statements and reports to Purchaser after the Closing Date.

7.11         Use of Name.  Except as set forth on Schedule 7.11 to the
Disclosure Letter, Seller hereby agrees that upon the consummation of the
transactions contemplated hereby, Purchaser will have the sole right to the use
of the trade name “NetBank” and any other trade names used by Seller and the
Subsidiaries and all similar names or any service marks, trademarks, trade
names, identifying symbols, logos, emblems or signs containing or comprising the
phrase “NetBank,” including any name or mark confusingly similar thereto
(collectively, the “Business Marks”) and Seller shall not, and shall not permit
any Affiliate to, use such name or any variation or simulation thereof;
provided, that Seller may continue to use the name “NetBank” until the first
anniversary of the Closing Date pursuant to the terms of the Licensing Agreement
attached hereto as Exhibit E and the Seller and the Subsidiaries may continue to
use the trade names, trademarks, service marks and logos set forth on Schedule
7.11 to the Disclosure Letter.  In furtherance thereof, as promptly as
practicable but in no event later than one hundred eighty (180) days following
the Closing Date, Seller and the Subsidiaries shall remove, strike over or
otherwise obliterate all Business Marks from all materials owned by Parent and
Seller and used or displayed publicly including, without limitation, any sales
and marketing materials, displays, signs, promotional materials and other
materials.

7.12         Net Worth.   For a period of three years after the Closing Date,
Seller shall maintain a Net Worth equal to at least the Minimum Net Worth and
shall maintain liquidity in an amount that is

49


--------------------------------------------------------------------------------


reasonably sufficient to enable Seller to satisfy its indemnification
obligations under Article X of this Agreement.  During such three year period,
Seller shall not make any distributions to its shareholder or transfer any of
its assets if such actions would cause Seller’s net worth to fall below the
Minimum Net Worth or would cause Seller’s liquidity to fall below an amount that
is reasonably sufficient to enable Seller to satisfy its indemnification
obligations under Article X of this Agreement.  For purposes of this Agreement,
(i) “Minimum Net Worth” means an amount equal to $7,000,000 less the amount of
any indemnification payments actually paid to the Purchaser under Article X of
this Agreement and (ii) “Net Worth” means the difference between the book value
of Seller’s assets and Seller’s liabilities, in each case determined in
accordance with GAAP as of the applicable date for which such determination is
to be made.

ARTICLE VIII

EMPLOYEES AND EMPLOYEE BENEFITS

8.1           Employment.

(a)           Transferred Employees.  At least 15 Business Days prior to
Closing, Purchaser shall deliver Schedule 8.1(a) to the Disclosure Letter to
Seller identifying those Employees that will be offered employment with
Purchaser following the Closing.  At least five days prior to the Closing,
Purchaser shall deliver, in writing, an offer of employment (on an “at will”
basis) to each of those Employees identified by Purchaser on Schedule 8.1(a) to
the Disclosure Letter to commence such employment immediately upon the Closing
Date, which shall include the following: (i) substantially all of the employees
of NetBank Finance, (ii) certain employees of Seller’s corporate support,
banking and servicing divisions such as finance, accounting and marketing), and
(iii) certain other employees of Seller.  Such individuals who accept such offer
by the Closing Date are hereinafter referred to as the “Transferred Employees.” 
Subject to applicable Laws, on and after the Closing Date, Purchaser shall have
the right to dismiss any or all Transferred Employees at any time, with or
without cause, and to change the terms and conditions of their employment
(including compensation and employee benefits provided to them).

(b)           Excluded Employees.  Any Employee who is not offered employment by
Purchaser prior to Closing or who does not accept an offer of employment by
Purchaser and commence work with Purchaser immediately after the Closing, in
each case pursuant to Section 8.1(a), is hereinafter referred to as an “Excluded
Employee.”

(c)           Purchaser shall provide compensation and employee benefits
(including, without limitation, salary or wages (as appropriate), bonus, health,
life and disability insurance, but specifically excluding stock options,
restricted stock or other plans involving the potential issuance of securities
or equity rights) to Transferred Employees that are no less favorable in the
aggregate to such Transferred Employees and any dependents and beneficiaries of
such Transferred Employees, as appropriate, than those provided to a similarly
situated employee of Purchaser or its Affiliates who is not a Transferred
Employee taking into account the employee’s performance and geographic location;
provided, that if Purchaser terminates any Transferred Employee’s employment
without cause within six (6) months after hiring the individual, the employee
shall be entitled to any severance payment that such individual would have
received had he or she been terminated by the Seller as a result of the
Closing.  Except as specifically set forth in the immediately preceding sentence
with respect to compensation and benefits for Transferred Employees, nothing in
this Agreement shall be construed as restricting Purchaser, Seller or any
Affiliate of the Purchaser, in the exercise of its independent business
judgment, in modifying any of the terms and conditions of the employment of any
employee following the Closing or terminating the employment of any employee,
including any Transferred Employee, following the Closing.

50


--------------------------------------------------------------------------------


(d)           With respect to the benefit plans of Purchaser in which any
Transferred Employee participates after the Closing (each, a “Purchaser Benefit
Plan”), Purchaser shall cause each such Purchaser Benefit Plan to recognize the
service of each such Transferred Employee prior to the Closing with Seller and
its Affiliates as employment with Purchaser and its Affiliates for purposes of
eligibility and benefit entitlement, but not for purposes of benefit accrual,
under each such Purchaser Benefit Plan.  With respect to medical, dental and
other health and welfare Purchaser Benefit Plans covering Transferred Employees
as required herein, Purchaser shall waive any waiting periods or limitations or
exclusions relating to pre-existing conditions to the extent that such periods,
limitations or exclusions were not applicable to or had been satisfied by such
Transferred Employees immediately prior to the Closing Date under applicable
Employee Benefit Plans of Seller or their Affiliate.

(e)           Purchaser shall not be responsible (and Seller shall be
responsible) for any health and accident claims and expenses with respect to
services provided to the Transferred Employees prior to the Closing.  Seller
shall not be responsible (and Purchaser shall be responsible) for any health and
accident claims and expenses with respect to services provided to Transferred
Employees from and after the Closing Date.  Purchaser agrees to provide
continuation coverage required by COBRA to all Transferred Employees and their
covered beneficiaries who become entitled to COBRA coverage in connection with a
“qualifying event” (as such term is defined in ERISA) that occurs after the
Closing Date.  Seller shall provide continuation coverage required by COBRA to
all Transferred Employees and their covered beneficiaries who became entitled to
COBRA coverage in connection with a “qualifying event” that occurred on or
before the Closing Date.

(f)            Nothing in this Article VIII shall require Purchaser or Seller to
provide or continue any specific plans, programs, policies or arrangements. 
Furthermore, Purchaser shall not assume any Employee Benefit Plan which is
maintained, contributed to or required to be contributed to by Seller, and
Seller shall retain all Liabilities and obligations for all benefits incurred,
accrued, or legally committed to, if any, under such Employee Benefit Plans
including, without limitation, responsibility for all welfare plan claims
incurred by Employees and all long or short-term disability claims arising from
disabilities.  For this purpose, a claim is incurred when the medical or other
service giving rise to the claim is performed, except that in the case of death,
a claim is incurred upon death.  Seller shall retain all Liabilities and
obligations to provide post-retirement health and life insurance benefits to
former and current Employees (and their covered spouses and dependents) incurred
under the terms of the Employee Benefit Plans which are maintained, contributed
to or required to be contributed to Seller.  Any obligation to provide employee
benefits to Excluded Employees shall remain the obligation of the Seller.

(g)           The Transferred Employees will be eligible within a period that is
consistent with other employees participating in the Purchaser 401(k) Plan after
the Closing Date to participate in a plan established, maintained or adopted by
Purchaser which is described in Section 401(k) of the Code (individually a
“Purchaser 401(k) Plan”).  To the extent permitted under Section 401(k) of the
Code and the regulations promulgated thereunder, the Purchaser 401(k) Plan will
provide that the Transferred Employees will have the right to make direct
rollovers from Seller’s 401(k) plans to the applicable plan of their vested
accounts in the Purchasers’ 401(k) Plan to the extent those rollovers constitute
“eligible rollover distributions” within the meaning of Section 402(c)(4) of the
Code.  Such rollover distributions received by the Purchaser 401(k) Plan shall
not include any participant loans.  None of the assets involved in such rollover
shall include shares of Parent stock.  The Transferred Employees will receive
credit under the Purchaser 401(k) Plan for all service with Seller or the
Subsidiaries for purposes of satisfying any service requirement to participate
in the applicable plan and any service requirement to earn a vested benefit
under the applicable plan; however, such service shall not be credited for any
other purpose under the Purchaser 401(k) Plan.

51


--------------------------------------------------------------------------------


(h)           Seller shall remain liable and pay, perform and discharge any and
all employment, compensation and employee benefit liabilities, responsibilities
and obligations of Seller and its Affiliates including, without limitation, any
and all claims of employment discrimination under any local, state, or federal
law or ordinance, including, without limitation, Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990; and Section 510 of
ERISA, which Liabilities, responsibilities and obligations are incurred as the
result of incidents occurring prior to the Closing, regardless of whether claims
are made or reported prior to the Closing.  In the event that Purchaser or its
Affiliate or any benefit plan maintained by Purchaser or any of its Affiliates
directly or indirectly incurs any costs, liabilities, obligations or legal
expenses related to any such incidents occurring prior to the Closing, Seller
shall reimburse and indemnify Purchaser and its Affiliates for any and all such
costs, liabilities, obligations and expenses immediately upon the demand of
Purchaser.

(i)            Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall not amend or have the effect of amending the terms
of any Employee Benefit Plan or Purchaser Benefit Plan.

8.2           Standard Procedure.  Pursuant to the “Standard Procedure” provided
in Section 4 of Revenue Procedure 96-60, 1996-2 C.B. 399, as amended and
expanded by Rev. Proc. 2004-53, IRS 2004-34 (August 18, 2004), (i) Purchaser and
Seller shall report on a predecessor/successor basis as set forth therein,
(ii) Seller will not be relieved from filing a Form W-2 with respect to any
Transferred Employees, and (iii) Purchaser will undertake to file (or cause to
be filed) a Form W-2 for each such Transferred Employee only with respect to the
portion of the year during which such Employees are employed by the Purchaser
that includes the Closing Date, excluding the portion of such year that such
Employee was employed by Seller or the Subsidiaries.

8.3           Terminated Employees.  At the Closing, Seller shall deliver to
Purchaser a true and complete list of all Employees who suffered an “employment
loss” as defined in WARN within 90 days prior to the Closing Date.

ARTICLE IX

CONDITIONS TO CLOSING

9.1           Conditions Precedent to Obligations of Purchaser.  The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

(a)           the representations and warranties of Seller set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, as of the date
of this Agreement and as of the Closing as though made at and as of the Closing,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date);

(b)           Seller, and Parent in the case of Section 7.6 only, shall have
performed and complied in all material respects with all obligations and
agreements required in this Agreement to be performed or complied with by it
prior to the Closing Date;

52


--------------------------------------------------------------------------------


(c)           there shall not have been or occurred any event, change,
occurrence or circumstance that has had or has a reasonable likelihood of having
a Material Adverse Effect since the Balance Sheet Date;

(d)           Purchaser shall have received a certificate or certificates signed
by the chief executive officer and chief financial officer of Seller each in
form and substance reasonably satisfactory to Purchaser, dated the Closing Date,
to the effect that each of the conditions specified above in Sections 9.1(a)-(c)
have been satisfied in all respects;

(e)           no Legal Proceedings shall have been instituted or threatened or
claim or demand made against Seller or Purchaser seeking to restrain or prohibit
or to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any Order by
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby
or imposing a Burdensome Condition;

(f)            (i) the waiting periods under the HSR Act, as applicable, and the
Bank Merger Act shall have expired or early termination shall have been granted
and Seller shall have obtained any other Regulatory Consent, Order or
authorization of, or non-objection to, or registration, declaration or filing
with, any Governmental Body including the OTS and FDIC, required to be obtained
or made in connection with the execution and delivery of this Agreement or the
performance and consummation of the transactions contemplated hereby and such
Regulatory Consents, Orders, authorizations, non-objections, registrations,
declarations and filings shall be in full force and effect and shall not contain
any conditions or restrictions that may be reasonably expected to materially
impair the ability of Purchaser to consummate the transactions contemplated
hereby or operate NetBank Finance or any business operated by Purchaser or its
Affiliates following the Closing in substantially the same manner it has been
operated prior to the date of this Agreement or to otherwise enjoy the benefits
of the Purchased Assets following the Closing (each a “Burdensome Condition”)
and (ii) Seller shall have obtained all consents, non-objections, waivers and
approvals under all Antitrust Laws and those consents, waivers and approvals
referred to in Section 5.3(b) in a form and substance satisfactory to Purchaser;

(g)           Seller shall have provided Purchaser with affidavits of
non-foreign status of Seller and the Subsidiaries that complies with Section
1445 of the Code (a “FIRPTA Affidavit”);

(h)           Seller shall have delivered, or caused to be delivered, to
Purchaser a duly executed bill of sale in the form of Exhibit C;

(i)            Seller shall have delivered, or caused to be delivered, to
Purchaser a duly executed assignment and assumption agreement in the form of
Exhibit D and duly executed assignments of the registrations and applications
included in the Purchased Intellectual Property, in a form reasonably acceptable
to Purchaser and suitable for recording in the U.S. Patent and Trademark Office,
U.S. Copyright Office or equivalent foreign agency, as applicable, and general
assignments of all other Purchased Intellectual Property;

(j)            Seller shall have delivered, or caused to be delivered, to
Purchaser a duly executed Transition Services Agreement;

(k)           Seller shall have delivered, or caused to be delivered, to
Purchaser original execution copies of all documents evidencing and/or securing
the Mortgage Loans, and all Leases and Beacon Loans, Contracts relating to
Mortgage Loans (excluding Investor Contracts and any other contracts relating to
Excluded Assets), Loan Agreements, Lease Agreements and Ancillary Documents,

53


--------------------------------------------------------------------------------


along with the credit and transaction files (including all information stored on
discs, tapes, or other media) relating to such Mortgage Loans, Leases or Beacon
Loans;

(l)            Seller shall have delivered, or caused to be delivered, to
Purchaser original execution copies of all other documents, instruments and
affidavits needed to transfer the Purchased Assets and the Assumed Liabilities;

(m)          Seller shall have delivered, or caused to be delivered, to
Purchaser evidence of the release or assignment to Purchaser of the UCC-1
financing statement(s) filed by Seller or its Affiliates;

(n)           Seller shall have delivered, or caused to be delivered, to
Purchaser evidence that (i) Mortgage Loans, Mortgage Notes, Loan Agreements,
Lease Agreements and Ancillary Documents to be assigned and delivered to
Purchaser at the Closing have been so assigned and delivered, (ii) all UCC-1
financing statements in favor of Seller or the Subsidiaries relating to any
Purchased Assets have been assigned to Purchaser, (iii) except as otherwise
directed by Purchaser in writing, all Assignments of Mortgages have been
executed and properly filed and recorded in the applicable public recording
offices, and (iv) all lockbox agreements and blocked account agreements have
been assigned to Purchaser;

(o)           Seller shall have delivered, or caused to be delivered, to
Purchaser a duly executed Holdback Agreement;

(p)           Each of the individuals listed on Schedule 7.5(c) to the
Disclosure Letter shall have entered into an employment agreement acceptable to
Purchaser and such agreement shall be in full force and effect;

(q)           Seller shall have delivered, or caused to be delivered, to
Purchaser (i) certified copies of the resolutions of the Board of Directors of
the Bank and Parent, in each case authorizing and approving this Agreement and
the consummation of the transactions contemplated hereby; (ii) a copy of the
certificate of incorporation or any other similar organizational or governing
document of Seller certified as of a recent date by the Secretary of State of
the jurisdiction of incorporation or organization of each such Person; (iii) a
copy of the bylaws, partnership or limited liability company agreement, or any
other similar organizational or governing document of Seller and the
Subsidiaries certified by the Secretary of Seller; and (iv) certificates of good
standing for Seller and the Subsidiaries from the Secretary of State of the
state of their respective incorporation or organization, in each case dated not
more than ten days prior to the Closing Date;

(r)            Seller shall have delivered, or caused to be delivered, to
Purchaser such other documents as Purchaser may reasonably request;

(s)           Seller or any of the Subsidiaries (i) have not entered into a
Contract relating to, or consummated, an Acquisition Transaction and (ii)
complied in all material respects with their covenants, obligations, agreements
and undertakings set forth in Section 7.6;

(t)            Seller shall have delivered, or caused to be delivered, to
Purchaser evidence of the wire transfer referred to in Section 3.3, if
applicable; and

(u)           Seller shall have caused the Purchased Intellectual Property set
forth on Schedule 1.1(d) and the Purchased Technology set forth on Schedule
1.1(e) to be assigned to Purchaser.

54


--------------------------------------------------------------------------------


9.2           Conditions Precedent to Obligations of Seller.  The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to
the extent permitted by applicable Law):

(a)           the representations and warranties of Purchaser set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, as of the date
of this Agreement and as of the Closing as though made at and as of the Closing,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties qualified as to
materially shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date);

(b)           Purchaser shall have performed and complied in all respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

(c)           there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

(d)           the waiting periods under the HSR Act and the Bank Merger Act
shall have expired or early termination shall have been granted and Purchaser
shall have obtained any other consent, approval, order or authorization of,
non-objection to, or registration, declaration or filing with, any Governmental
Body, including the OTS and FDIC, required to be obtained or made in connection
with the execution and delivery of this Agreement or the performance of the
transactions contemplated herein;

(e)           Purchaser shall have delivered, or caused to be delivered, to
Seller evidence of the wire transfer referred to in Section 3.3, if applicable;
and

(f)            Purchaser shall have delivered, or caused to be delivered, to
Seller a duly executed assignment and assumption agreement in the form attached
hereto as Exhibit E.

ARTICLE X

INDEMNIFICATION

10.1         Survival of Representations and Warranties.  The representations
and warranties of the parties contained in Articles V and VI of this Agreement
or in any Seller Document or Purchaser Document shall survive the Closing
through and including the third anniversary of the Closing Date; provided, that
the representations and warranties (a) of Seller set forth in Sections 5.1
(organization), 5.2 (authorization), 5.6 (title), and 5.23 (financial advisors)
shall survive the Closing indefinitely, (b) of Seller set forth in Sections 5.8
(taxes), 5.13 (employee benefits), and 5.17 (environmental matters) shall
survive the Closing until sixty (60) days following the expiration of the
applicable statute of limitations with respect to the particular matter that is
the subject matter thereof and (c) of Purchaser set forth in Sections 6.1
(organization), 6.2 (authorization) and 6.5 (financial advisors) shall survive
the Closing indefinitely (in each case, the “Survival Period”); provided,
further that any obligation to indemnify and hold harmless shall not terminate
with respect to any Losses as to which the Person to be indemnified shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the indemnifying party in accordance with Section 10.3(a)
before the termination of the applicable Survival Period.  Unless a specified
period is set forth in this Agreement (in which event such specified period will

55


--------------------------------------------------------------------------------


control), the covenants and other agreements in this Agreement will survive the
Closing and remain in effect indefinitely.

10.2         Indemnification.

(a)           Subject to Sections 10.1, Section 10.4 and Section 10.5, Seller
and Parent hereby agree, jointly and severally, to indemnify and hold Purchaser
and its directors, officers, employees, Affiliates, stockholders, agents,
attorneys, representatives, successors and assigns (collectively, the “Purchaser
Indemnified Parties”) harmless from and against:

(i)            any and all losses, Taxes, Liabilities, claims, demands,
judgments, obligations, damages, costs and expenses (including costs of
investigation and defense and reasonable attorneys’ and other professionals’
fees) or diminution in value whether or not involving a third party claim
(individually, a “Loss” and, collectively, “Losses”) directly related to the
failure of Seller’s representations and warranties set forth in Section 5.20, or
otherwise based upon, attributable to or resulting from the failure of any of
the other representations or warranties of Seller set forth in this Agreement or
in any Seller Document, to be true and correct in all respects at the date
hereof and at the Closing Date (without giving effect to any materiality,
Material Adverse Effect or Knowledge qualifier contained therein) or in any
document purporting to assign, convey or transfer Purchased Assets or Assumed
Liabilities in connection with the transactions contemplated hereby (each a
“Transfer Document” and collectively the “Transfer Documents”);

(ii)           any and all Losses based upon, attributable to or resulting from
the breach of any covenant or other agreement on the part of Seller under this
Agreement or any Seller Document;

(iii)          any and all Losses attributable to any Transferred Employee
resulting from or based upon (A) any employment-related liability (statutory or
otherwise) with respect to employment or termination of employment on or prior
to the Closing Date, (B) except as set forth in the Transition Services
Agreement, any liability relating to, arising under or in connection with any
Employee Benefit Plan, including any liability under COBRA, whether arising
prior to, on or after the Closing Date and (C) any liability under WARN;

(iv)          any and all Losses arising out of, based upon or relating to any
Excluded Asset, Excluded Liability or Excluded Employee;

(v)           any Losses caused by or arising out of the absence of or any
defect or deficiency in the contents of filings or recordings in any public
office of financing statements, continuations statements or mortgages or other
documents or instruments or notices necessary under the provisions of the
Uniform Commercial Code, any real property law or any comparable statute in all
places where required on, before or after the Closing, to perfect, preserve and
protect the interests in all Mortgage Loans, Beacon Loans and Leases transferred
to Purchaser pursuant to this Agreement; and

(vi)          Any Losses caused by or arising out of the obligations of Seller
under Article XI.

(b)           Subject to Sections 10.1 and 10.4, Purchaser hereby agrees to
indemnify and hold Seller and its Affiliates, stockholders, agents, attorneys,
representatives, successors and permitted assigns (collectively, the “Seller
Indemnified Parties”) harmless from and against:

56


--------------------------------------------------------------------------------


(i)            any and all Losses based upon, attributable to or resulting from
the failure of any of the representations or warranties of Purchaser set forth
in this Agreement or any Purchaser Document, to be true and correct at the date
hereof and at the Closing Date (without giving effect to any materiality,
Material Adverse Effect or Knowledge qualifier contained therein);

(ii)           any and all Losses based upon, attributable to or resulting from
the breach of any covenant or other agreement on the part of Purchaser under
this Agreement or any Purchaser Document; and

(iii)          any and all Losses arising out of, based upon or relating to any
Assumed Liability.

(c)           The right to indemnification or any other remedy based on
representations, warranties, covenants and agreements in this Agreement shall
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or agreement.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or agreements, will not affect the right to
indemnification or any other remedy based on such representations, warranties,
covenants and agreements.

(d)           From and after the Closing, indemnification pursuant to this
Article X shall be the exclusive remedy of the parties hereto for any Losses
arising out of or relating to this Agreement, except in the case of fraud, bad
faith, willful misconduct or willful breach of this Agreement.   

(e)           The amount of any Losses for which indemnification is provided
under this Article 10 shall be net of any insurance proceeds (net of applicable
policy deductibles and associated premium increases) that are actually received
as an offset against such Losses.

(f)            No Person shall be entitled to collect punitive damages, special
damages or consequential damages by operation of this Article X or any other
provision of this Agreement, except insofar as such punitive, special or
consequential damages are owed to a third party and otherwise constitute Losses
hereunder 

10.3         Indemnification Procedures.

(a)           A claim for indemnification for any matter not involving a third
party claim may be asserted by notice to the party from whom indemnification is
sought.

(b)           In the event that any Legal Proceedings shall be instituted or
that any claim or demand shall be asserted by any third party in respect of
which payment may be sought under Section 10.2 hereof (regardless of the
limitations set forth in Section 10.4) (“Indemnification Claim”), the
indemnified party shall reasonably and promptly cause written notice of the
assertion of any Indemnification Claim of which it has knowledge which is
covered by this indemnity to be forwarded to the indemnifying party.  The
indemnifying party shall have the right, at its sole expense, to be represented
by counsel of its choice, which must be reasonably satisfactory to the
indemnified party, and to defend against, negotiate, settle or otherwise deal
with any Indemnification Claim which relates to any Losses indemnified against
hereunder; provided, that the indemnifying party shall have acknowledged in
writing to the indemnified party its unqualified obligation to indemnify the
indemnified party as provided

57


--------------------------------------------------------------------------------


hereunder.  If the indemnifying party elects to defend against, negotiate,
settle or otherwise deal with any Indemnification Claim which relates to any
Losses indemnified against hereunder, it shall within five days (or sooner, if
the nature of the Indemnification Claim so requires) notify the indemnified
party of its intent to do so.  If the indemnifying party elects not to defend
against, negotiate, settle or otherwise deal with any Indemnification Claim
which relates to any Losses indemnified against hereunder, fails to notify the
indemnified party of its election as herein provided or contests its obligation
to indemnify the indemnified party for such Losses under this Agreement, the
indemnified party may defend against, negotiate, settle or otherwise deal with
such Indemnification Claim, and in such event, the indemnifying party shall
reimburse the indemnified party for the reasonable expenses of defending such
Indemnification Claim upon submission of periodic bills.  If the indemnifying
party shall assume the defense of any Indemnification Claim, the indemnified
party may participate, at his or its own expense, in the defense of such
Indemnification Claim; provided, that such indemnified party shall be entitled
to participate in any such defense with separate counsel at the expense of the
indemnifying party if (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party a conflict
or potential conflict exists between the indemnified party and the indemnifying
party that would make such separate representation advisable; and provided,
further, that the indemnifying party shall not be required to pay for more than
one such counsel (and any appropriate local counsel) for all indemnified parties
in connection with any Indemnification Claim.  The parties hereto agree to
cooperate fully with each other in connection with the defense, negotiation or
settlement of any such Indemnification Claim.  Notwithstanding anything in this
Section 10.3 to the contrary, neither the indemnifying party nor the indemnified
party shall, without the written consent of the other party, settle or
compromise any Indemnification Claim or permit a default or consent to entry of
any judgment unless the claimant and such party provide to such other party an
unqualified release from all liability in respect of the Indemnification Claim. 
Notwithstanding the foregoing, if a settlement offer solely for money damages is
made by the applicable third party claimant, and the indemnifying party notifies
the indemnified party in writing of the indemnifying party’s willingness to
accept the settlement offer and, subject to the applicable limitations of
Section 10.4, pay the amount called for by such offer, and the indemnified party
declines to accept such offer, the indemnified party may continue to contest
such Indemnification Claim, free of any participation by the indemnifying party,
and the amount of any ultimate liability with respect to such Indemnification
Claim that the indemnifying party has an obligation to pay hereunder shall be
limited to the lesser of (A) the amount of the settlement offer that the
indemnified party declined to accept plus the Losses of the indemnified party
relating to such Indemnification Claim through the date of its rejection of the
settlement offer or (B) the aggregate Losses of the indemnified party with
respect to such Indemnification Claim.  If the indemnifying party makes any
payment on any Indemnification Claim, the indemnifying party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
indemnified party to any insurance benefits or other claims of the indemnified
party with respect to such Indemnification Claim.

(c)           Notwithstanding the foregoing, if an indemnified party determines
in good faith that there is a reasonable probability that an Indemnification
Claim related to a third party claim (i) may adversely affect it, the Assumed
Liabilities, NetBank Finance, the Purchased Assets or any of its Affiliates
other than solely as a result of monetary damages for which it could be entitled
to indemnification under this Agreement, (ii) may have a material and adverse
effect upon the conduct or reputation of the indemnified party after the Closing
Date (which shall include any purported class action claim against Purchaser
and/or its Affiliates and any claim based on an investigation, inquiry or other
proceeding by a Governmental Body), or (iii) relates to Taxes and involves
matters that are not indemnified hereunder or is reasonably anticipated to
increase the Tax Liability for any post-closing tax period, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise or settle such Indemnification Claim at the indemnifying
party’s expense; provided, that  no such compromise, discharge or settlement of,
or admission of Liability in connection with, such

58


--------------------------------------------------------------------------------


claims may be effected by the indemnified party without the indemnifying party’s
written consent (which shall not be unreasonably withheld, conditioned or
delayed).

(d)           After any final judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to an Indemnification Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within five Business Days after the date of such notice. If
Seller is the indemnifying party and fails to make payment of amounts due in
accordance with this Article X, Purchaser may, at its option, (i) reduce the
Indemnification Holdback Amount by any sums due and owning to Purchaser pursuant
to this Article X in partial or total satisfaction of one or more
indemnification payments due from Seller to Purchaser under this Article X or
(ii) take any and all necessary actions to enforce its right to payment of any
amounts due and owing Purchaser by Seller under this Article X including
bringing any Legal Proceeding against Seller or Parent or both.

(e)           The failure of the indemnified party to give reasonably prompt
notice of any Indemnification Claim or the indemnifying party to give reasonably
prompt notice of its election as to whether to assume the defense of any
Indemnification Claim shall not release, waive or otherwise affect the parties’
rights and obligations with respect thereto except to the extent that the
indemnifying party can demonstrate actual loss and prejudice as a result of such
failure.

10.4         Limitations on Indemnification for Breaches of Representations and
Warranties.

(a)           An indemnifying party shall not have any liability under Section
10.2(a)(i) or Section 10.2(b)(i) hereof unless the aggregate amount of Losses to
the indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any of the representations or
warranties (other than the representations and warranties set forth in Sections
5.1 (organization), 5.2 (authorization), 5.6 (title), 5.8 (taxes), 5.20 (loan
originations), 5.21 (Beacon loans), 5.23 (financial advisors), 5.24 (deposits),
6.1 (organization), 6.2 (authorization), 6.5 (financial advisors) and the
obligations under Section 11.1 hereof) to be true and correct exceeds $250,000
(the “Basket”) and, in such event, the indemnifying party shall be required to
pay the entire amount of such Losses.

(b)           Seller and Parent shall not have any liability under Section
10.2(a)(i) with respect to the failure of the representations and warranties set
forth in Section 5.24 (deposits) unless the aggregate amount of Losses to
Purchaser finally determined to arise thereunder based upon, attributable to or
resulting from the failure of such representations or warranties to be true and
correct exceeds $250,000 (the “Deposit Deductible”) and, in such event, the
indemnifying party shall be required to pay the amount of such Losses in excess
of the Deposit Deductible.

(c)           Neither Seller nor Purchaser shall be required to indemnify any
Person under Section 10.2(a)(i) or 10.2(b)(i) for an aggregate amount of Losses
exceeding $10,000,000 (the “Cap”) in connection with Losses related to the
breach of any of the representations and warranties of Seller or Purchaser in
Articles V and VI, respectively; provided, that the Cap limitation shall not
apply to Losses related to the failure of any representation or warranty
contained in Sections 5.1 (organization), 5.2 (authorization), 5.6 (title), 5.8
(taxes) 5.20 (loan origination), 5.21 (Beacon loans), 5.23 (financial advisors),
5.24 (deposits), 6.1 (organization), 6.2 (authorization), 6.5 (financial
advisors) and the obligations under Section 11.1 to be true and correct.

59


--------------------------------------------------------------------------------


(d)           The indemnification obligations of any party hereunder shall be
reduced to the extent that the Indemnified Party, through willful or grossly
negligent action, inaction or omission contributes to the Loss.

10.5         Tax Treatment of Indemnity Payments.  Seller and Purchaser agree to
treat any indemnity payment made pursuant to this Article X as an adjustment to
the Purchase Price for all Tax purposes.  If, notwithstanding the treatment
required by the preceding sentence, any indemnification payment is determined to
be taxable to the Purchaser Indemnified Parties by any Taxing Authority, Seller
shall also indemnify the Purchaser Indemnified Parties for any Taxes incurred by
reason of the receipt of such payment and any expenses incurred by the party
receiving such payment in connection with such Taxes (or any asserted
deficiency, claim, demand, action, suit, proceeding, judgment or assessment,
including the defense or settlement thereof, relating to such Taxes).

ARTICLE XI

TAXES

11.1         Transfer Taxes.  Seller shall (i) be responsible for any and all
sales, use, stamp, documentary, filing, recording, transfer, real estate
transfer, stock transfer, gross receipts, registration, duty, securities
transactions or similar fees or Taxes or governmental charges (together with any
interest or penalty, addition to tax or additional amount imposed) as levied by
any Taxing Authority in connection with the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”), regardless of the Person liable for
such Transfer Taxes under applicable Law and (ii) timely file or caused to be
filed all necessary documents (including all Tax Returns) with respect to
Transfer Taxes.

11.2         Prorations.  Seller shall bear all property and ad valorem Tax
Liability with respect to the Purchased Assets if the Lien or assessment date
arises prior to the Closing Date irrespective of the reporting and payment dates
of such taxes.  All other real property Taxes, personal property Taxes, or ad
valorem obligations and similar recurring Taxes and fees on the Purchased Assets
for taxable periods beginning before, and ending after, the Closing Date, shall
be prorated between Purchaser and Seller as of the Closing Date.  The portion to
be paid by the Seller will be based on a fraction, the numerator of which is the
number of days in the Taxable period ending on the Closing Date and the
denominator of which is the total number of days in such Taxable Period.  With
respect to Taxes described in this Section 11.2, Seller shall timely file all
Tax Returns due before the Closing Date with respect to such Taxes and Purchaser
shall prepare and timely file all Tax Returns due after the Closing Date with
respect to such Taxes.  If one party remits to the appropriate Taxing Authority
payment for Taxes, which are subject to proration under this Section 11.2 and
such payment includes the other party’s share of such Taxes, such other party
shall promptly reimburse the remitting party for its share of such Taxes.

60


--------------------------------------------------------------------------------


11.3         Cooperation on Tax Matters.  Purchaser and Seller shall furnish or
cause to be furnished to each other, as promptly as practicable, such
information and assistance relating to the Purchased Assets and the Assumed
Liabilities as is reasonably necessary for the preparation and filing of any Tax
Return, claim for refund or other filings relating to Tax matters, for the
preparation for any Tax audit, for the preparation for any Tax protest, for the
prosecution or defense of any suit or other proceeding relating to Tax matters.

ARTICLE XII

MISCELLANEOUS

12.1         Expenses.  Except as otherwise provided in this Agreement, each of
Seller and Purchaser shall bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.

12.2         Submission to Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.

(a)           The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Florida
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

(b)           EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY DOCUMENT REFERRED TO IN THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.2.

(c)           Each of the parties hereto hereby consents to process being served
by any party to this Agreement in any suit, action or proceeding by the delivery
of a copy thereof in accordance with the provisions of Section 12.5.

12.3         Entire Agreement; Amendments and Waivers.  This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.  This Agreement can be amended, supplemented or changed,
and any

61


--------------------------------------------------------------------------------


provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by Law.

12.4         Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of New York applicable to contracts made
and performed in such State.

12.5         Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):

If to Seller, to:

NetBank

9710 Two Notch Road

Columbia, South Carolina

Facsimile:

Attention: Steven F. Herbert, Chief Executive Officer

With a copy to:

Powell Goldstein LLP

1201 West Peachtree Street, 14th Floor

Atlanta, Georgia  30303

Facsimile: (404) 572-6999

Attention: Walter G. Moeling, IV

If to Purchaser, to:

EverBank

8100 Nations Way

Jacksonville, Florida 32256

Facsimile: (904) 281-6443

Attention: General Counsel

62


--------------------------------------------------------------------------------


With a copy to:

Alston & Bird LLP

The Atlantic Building

950 F Street, N.W.

Washington, D.C. 20004

Facsimile: (202) 756-3333

Attention: Michael P. Reed

12.6         Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

12.7         Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any Person not a party to this
Agreement except as provided below.  No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Seller or Purchaser (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; provided, that Purchaser may assign this Agreement and any or all
rights or obligations hereunder (including, without limitation, Purchaser’s
rights to purchase the Purchased Assets and assume the Assumed Liabilities and
Purchaser’s rights to seek indemnification hereunder) to any Affiliate of
Purchaser, or any Person to which Purchaser or any of its Affiliates proposes to
sell all or substantially all of Purchased Assets.  Upon any such permitted
assignment, the references in this Agreement to Purchaser shall also apply to
any such assignee unless the context otherwise requires.

12.8         Knowledge.  When references are made in this Agreement to
information being to the “Knowledge of Parent” or “Knowledge of Seller” or
similar language, such knowledge shall refer to the knowledge of any current or
previous officer or director of Parent or the Bank, as applicable. Such
individuals shall be deemed to have “knowledge” of a particular fact or other
matter if: (a) such individual is actually aware of such fact or other matter;
or (b) a prudent individual in such person’s capacity with Seller could be
expected to discover or otherwise become aware of such fact or other matter in
the course of conducting a reasonably comprehensive investigation concerning the
existence of such fact or other matter.

12.9         Disclosure Letter.

(a)           The disclosures in the Disclosure Letter must relate, and
notwithstanding anything to the contrary therein, shall be deemed to relate,
only to the specific section (or subsection thereof, if applicable) of the
Agreement to which they expressly relate and not to any other section or
subsection of the Agreement.

(b)           In the event of an inconsistency between the statements in the
body of this Agreement and those in such Disclosure Letter (other than an
exception expressly set forth in the Disclosure Letter with respect to a
specifically identified section or subsection), the statements in the body of
this Agreement will control.

63


--------------------------------------------------------------------------------


12.10       Parent Agreement and Obligations

(a)           Parent hereby agrees to be jointly and severally liable for the
prompt and complete performance of Seller’s obligations under this Agreement,
including its no shop covenants under Section 7.6 and indemnification
obligations under Article X, subject to the same terms, conditions, procedural
requirements and limitations that apply to Seller’s indemnification obligations
hereunder, as if Parent had delivered or made the same representations,
warranties, covenants and agreements that Seller has delivered or made
hereunder, on a joint and several basis.  Parent’s obligations hereunder are
unconditional (other than with respect to the conditions applicable to Seller
hereunder) irrespective of any circumstances which might otherwise constitute,
by operation of law, a discharge of a guarantor and it shall not be necessary
for Purchaser to institute or exhaust any remedies or causes of action against
Seller or any other Person as a condition to the obligations of Parent
hereunder.  In addition, Parent agrees to be, and agrees to cause its Affiliates
to be, subject to the restrictions, limitations, prohibitions and other
covenants set forth in Section 7.6

(b)           Parent hereby irrevocably waives any right to receive a separate
formal notification or to request that any other formalities or protest be
accomplished as a condition to its obligations hereunder, and expressly
undertakes not to exercise, and waives to the fullest extent lawful, any rights
that it may have under applicable law

12.11       Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of Purchaser or its Affiliates shall have any liability for
any obligations or liabilities of Purchaser under this Agreement or the
Purchaser Documents of or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby and thereby.

12.12       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[Signatures on following page]

64


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

EVERBANK

 

 

 

 

 

By:

/s/ Robert M. Clements

 

 

 

 Name: Robert M. Clements

 

 

 Title: Chairman and Chief Executive Officer

 

 

 

 

 

NETBANK

 

 

 

 

 

By:

/s/ Steven F. Herbert

 

 

 

 Name: Steven F. Herbert

 

 

 Title: President

 

 

 

 

 

NETBANK, INC. (with respect to Section 12.10 only)

 

 

 

 

 

By:

/s/ Steven F. Herbert

 

 

 

 Name: Steven F. Herbert

 

 

 Title: Chief Executive Officer

 


--------------------------------------------------------------------------------